 652DECISIONSOF NATIONALLABOR RELATIONS BOARDWire Products Manufacturing Corp.andRib Moun-tain LodgeNo. 2131,International Association ofMachinists and AerospaceWorkers,AFL-CIO.Cases 30-CA- 1390 and 30-CA-1542August 3, 1972DECISION AND ORDEROn October 1, 1971, Trial Examiner Harry H.Kuskin issued the attached Decision in this proceed-ing.Thereafter, the General Counsel and Respon-dent filed exceptions and supporting briefs. Respon-dent also filed an answering brief and request fororal argument.'The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,2 and conclusions as consistent withour decision herein.For the reasons set out by the Trial Examiner, weagree that the Respondent violated Section 8(a)(1) ofthe Act by certain statements made shortly before orduring the bargaining lockout by its president,Lindstrom, and one of its supervisors, Angus.3 Wealso agree, as alleged by the General Counsel, andfor the reasons the Trial Examiner found, thatRespondent violated Section 8(a)(1) and (3) of theAct by its discharge of Marilyn Kufahl on March 4,1971.The General Counsel also alleged that the lockoutwhich Respondent undertook from September 18,1970, to December 9, 1970, was an illegally motivat-ed lockout and that its illegality was further com-pounded by Respondent's continuance of operationsduring the lockout. The Trial Examiner refused tofind that the lockout was illegally motivated from itsinception.He did find, however, that the lockoutbecame illegal through Respondent's continuance ofoperations during the lockout.4We find merit in the General Counsel's exceptionsto the Trial Examiner's failure to find the lockoutIWe hereby deny the Respondent's requestfor oralargument, as therecord, including the briefs, adequatelypresents the issues and the positionsof the parties2The Respondent and the General Counsel haveexcepted to certaincredibilityfindings madeby the Trial Examiner It is theBoard's establishedpolicynot to overrulea TrialExaminer's resolutions with respect tocredibilityunless theclear preponderanceof all of the relevant evidenceconvinces us that the resolutionswere incorrectStandard DryWallProducts, Inc,91 NLRB 544, enfd 188 F.2d 362 (C.A 3) We have carefullyexaminedthe record and findno basis for reversing his findings.3In the absence of exceptionsby the General Counsel to thedismissal ofcertain other allegations of alleged 8(a)(1) statementsmadeby Respondent'sagents,weadoptthe Trial Examiner's dismissal of these allegationsproforma4 In findingthe continuance of operations illegal, the TrialExaminerreliedonInlandTruckingCo and Wesley Medhn, Co-Partners, d/b/aOshkosh Ready-Mix Co,179 NLRB 358, affd 440 F.2d 562 (C.A 7, 1971).Note thathis decision preceded our decision inOttawaSilica Company,197NLRB No. 53,inwhichMembersKennedy andPenello stated theirhere to have been illegal at its inception. Since wehave determined that the lockout was illegallymotivated,we need not reach, nor do we, thequestion whether Respondent's continuance of oper-ations here was itself an illegal action.5Our reasons for finding the lockout illegallymotivated follow.While the Trial Examiner found numerous state-ments by certain of Respondent's agents to beviolative of Section 8(a)(1), he declined to find thatthesestatementsevidence the illegality of the lockoutfrom its inception. The evidence reveals that Respon-dent's President Lindstrom, shortly after the employ-ees had been notified about the lockout on Septem-ber 17, told employee Kufahl that if the local plantcommittee repudiated Norbeck, the Union's agent,the local plant committee could negotiate its owncontract.On the same day, Lindstrom said thatRespondent would not bargain with the Union untiltheemployees elected another committee and,speaking to Kufahl, Lindstrom said that the fact theemployees were now out of work was her fault.6 Twoweeks later, Lindstrom in speaking with employeePrentisstold her that the employees could go back towork when they got rid of the Union. And in thelatter part of October, Lindstrom threatened in thepresence of employee Klempke that Respondentwould move its plant to another city if the locked-outemployees did not return to workon the terms setforth in its last contract offer.? Finally, on a Saturdaymorning during the lockout, Respondent's ForemanAngus, during a discussion with locked-out employ-ees initiatedby him as to when the employees werecoming back to work, urged them to reject the Unionin favor of a smaller union.InAmerican Ship Building Company v. N.L.R.B.,380 U.S. 300 (1965), the Supreme Court upheld thelegalityof a lockout which was used "solely" insupport of a legitimate bargaining position. TheCourt put aside those cases in which there wassubstantial evidence showing that the employer haddisagreement withInlandTrucking5Unlikehis colleagues, Member Fanning would also reach this issue andin agreement with the Trial Examiner here and in line with his dissent inOttawa SilicaCompany,hewould find the continuance of operations byRespondentto bea perseviolation of the Act.6As theTrial Examiner noted,Kufahl was a member of the Union, amember of the union shop committee which met every other Monday withrepresentatives of Respondent on employee grievances,and a member ofthe union bargaining committee,serving in that capacity ever since thebeginning of negotiationsfor anew contract on May 6, 1970 Furthermore,inMay or June 1970,Kufahl was elected shop chairman by the employees.7This incident,which the Trial Examiner found was a violation of Sec8(a)(1),was not alleged as a violation in the complaint nor in the amendedcomplaint.However, the matter was litigated at the hearing, and at thehearing Respondent did not seek further time to pursue the factual settingof this violation Since no extension of time was sought by Respondent atthe hearing and since the matter was litigated at the hearing,we find nomerit in Respondent's exception that the incident should not be relied on inour determination of this proceeding198 NLRB No. 90 WIRE PRODUCTS MANUFACTURING CORP.used the lockoutas a meansto injure the union or toevade its bargaining duty. However, the Court notedinN.L.R.B. v. Brown,380 U.S. 278 (1965), that whereimpropermotivation of the employer is shownthrough independent evidence, this antiunion moti-vationwillconvert an otherwise lawful businessmeasure intoan unfair labor practice.Thus, even if the Respondent's lockout wasmotivated in part by a desire to bringlegitimateeconomic pressure to bear in support of the Respon-dent's bargaining position, the lockout was unlawfulif it was also motivated by union animus and therewas the improper intent to injure the bargainingrepresentative or to evade a bargaining duty.We find such improper motivation to be demon-strated in the variousstatementsset forth,supra,which were found to be violations of Section8(a)(1).We find that in these statements Respondent'sPresident Lindstrom linked the lockout with theabandonment of the Union when he told theemployees just after the lockout was announced thatif they 'got rid of the union negotiator they couldnegotiatetheirown contract and when he toldKufahl, a vigorous union adherent, that the fact theemployees were out of work was her fault. By thesestatementsand by Lindstrom's further comment toPrentissthat the employees could go back to work ifthey got rid of the Union and by Angus' remarks tothe locked-out employees that they should formanother union, we find that shortly before and duringthe lockout, Respondent attempted to induce em-ployees to abandon the Union, attempted to induceemployees to join another union, and conditionedthe end of the lockout on the employees' abandoningthe Union. In such circumstances we are constrainedto find the lockout here was illegally motivated.8We also find that the Respondent has violatedSection 8(a)(1) of the Act by its halting payments ofthe regular individual health insurance premiums forthe employees during the time period running fromNovember 1, 1970, to December 9, 1970. Thestoppage of such payments, which was first threat-ened ina letter of October 22, 1970, from theRespondent to the employees if production was notresumed, as it was not, was clearly the result of thelockout which we have found was discriminatorilymotivated.Since the Trial Examiner made nospecific provision in his remedy for those employeeswho suffered pecuniary losses caused by the Respon-dent'scancellationof such premium paymentsduring the time of the lockout, we will so provide fortheir reimbursement in our decision.sCfSouthern Beverage Company, Inc,171 NLRB 926 In so finding, wedo not rely on General Counsel's argument that the Respondent furtherevidenced the illegality of its lockout by its August-September 1970 recall ofemployees who were in a layoff status653We further find that the variousstatements inviolation of Section 8(a)(1) made by Respondent'sagents shortly before and during the lockout, incombination with the lockout itself, which we havefound to be illegally motivated, were actions de-signed to undermine and destroy the Union'smajoritywhile collective-bargainingnegotiationswere taking place and that by such devices Respon-dent demonstrated that it was bargaining in bad faithand thereby violated Section 8(a)(5) of the Act.9Since the Trial Examiner failed to so find in hisdecision,we shall set forth the remedy for thisviolation in our decision.THE REMEDYHaving found that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1), (3), and(5)of the Act, it will be ordered that Respondentcease and desist from such conduct and take certainaffirmative action set forth in a broad order designedto effectuate the policies of the Act.Having found that Respondent illegally discrimi-nated against its employees with respect to their hireand tenure of employment by a bargaining lockoutwhich was illegal at its inception, and having furtherfound that Respondent terminated the lockout andunconditionally offered to all locked-out employeesfullreinstatement to their former positions com-mencing with December 9, 1970, it shall further beordered that Respondent make wholeall itslocked-out employees, whether they returned or not after thelockout, for any loss of earnings or other benefitsthey may have suffered by reason of the discrimina-tion against them during the lockout period, lessinterim earnings, and in a manner consistent withBoard policy as prescribed inF.W.WoolworthCompany,90NLRB 289, andIsisPlumbing &Heating Co.,138 NLRB 716.Having found further that Respondent violatedSection 8(a)(1) of the Act by halting payments of theregular individual health insurance premiums for theemployees during November 1970 and until Decem-ber 9, 1970, it will be ordered that Respondent makewhole its locked-out employees, whether they re-turned or not after the lockout, for any pecuniarylosses caused by its cancellation of health insurancepremium payments during the lockout.Having found, further, that Respondent violatedSection 8(a)(1) and (3) of the Act by dischargingMarilyn Kufahl, it shall be ordered affirmatively thatRespondent offer her immediate and full reinstate-ment to her former job or, if thatjob no longer exists,9We so findnotwithstanding the General Counsel's admission and ouragreementthatRespondentdid nototherwise violate the Act dunng thebargaining sessionsthattook placebefore,during,and after the lockout. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a substantially equivalent position, without preju-dice to her seniority or other rights and privileges,and make her whole for any loss of earnings she mayhave suffered as a result of the discrimination againsther by payment to her of a sum of money equal tothat which she would have earned as wages from thedate on which she was available for work after thediscriminationonMarch 4, 1971, to the date ofRespondent'soffer of reinstatement,lessher netearnings during such period, with backpay andinterestthereon to be computed in accordance withBoard policy as prescribed inF.W.WoolworthCompany,andIsis Plumbing, supra.SUPPLEMENTAL CONCLUSIONS OF LAW1.By locking out its employees on September 18,1970, with a discriminatory motivation of undermin-ing, injuring, or destroying the Union, Respondentengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) of theAct.2.By halting payments of the regular individualhealth insurance premiums for the employees duringNovember 1970 and until December 9, 1970,Respondent violated Section 8(a)(1) of the Act.3.By various statements in violation of Section8(a)(1)made by the Respondent's agents before andduring the lockout and by the illegally motivatedlockout, Respondent violated Section 8(a)(1) and (5)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders thatRespondent,Wire Products Manufacturing Corp., Merrill, Wis-consin,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Telling employees during a bargaining lockoutthat, if the local plant union committee repudiated itschief negotiator, a grand lodge representative, thelocal plant union committee could negotiate its owncontract.(b) Telling employees during a bargaining lockoutthat it will not bargain with the Union until theemployees elect another union committee,albeit itdoes thereafter bargain.(c)Telling employees during a bargaining lockoutthat they could get back to work if they repudiatedthe Union and its grand lodge representative.(d) Urging employees during a bargaining lockoutto reject the Union in favor of a smaller union alsoaffiliatedwith the AFL-CIO.(e)Threatening during a bargaining lockout tomove the plant to another city if the locked-outemployees did not return to work.(f)Locking out its employees with the intent toundermine, injure, or destroy Rib Mountain LodgeNo. 2131,InternationalAssociation of Machinistsand Aerospace Workers, AFL-CIO,the collective-bargaining representative of its employees.(g)Refusing to pay the regular individual healthinsurance premium for its employees during anunlawful lockout.(h)Refusing to bargain with the Union as theexclusive bargaining representative of the productionand maintenance employees.(i) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Bargain in good faith with the Union as theexclusive representative of its production and main-tenance employees.(b)Make whole its locked-out employees, whetheror not they returned to work after the lockout, forany loss of earnings they may have suffered by thediscriminationagainst them during the lockoutperiod, in the manner set forth in the section of thisDecision entitled "The Remedy."(c)Make whole its locked-out employees whetheror not they returned to work after the lockout for anypecuniary losses caused by its cancellation of healthinsurance premium payments during the lockout.(d)Offer to Marilyn Kufahl immediate and fullreinstatement to her formerjob or,if that job nolonger exists,to a substantially equivalent position,without prejudice to her seniority, or other rights andprivileges,and make her whole for any loss ofearnings she may have suffered as a result of thediscrimination practiced against her,in the mannerset forth in the section of this Decision entitled "TheRemedy."(e) Preserve and,upon request,make available tothe Board or its agents,for examination and copying,allpayroll records, social security payment records,timecards,personnel records and reports, and allother records necessary to analyzethe amount ofbackpay due under the terms of this Order.(f)Notify immediately the above-named individu-al, if presentlyserving inthe Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act. WIRE PRODUCTSMANUFACTURINGCORP.655(g) Post at its plant in Merrill, Wisconsin, copies ofthe attached notice marked "Appendix." 10 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(h) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint, as amended, be dismissed insofar as italleges violations of the Act not found herein.MEMBER JENKINS, concurring:I concur in the result, but question the wisdom ornecessityof grounding the lockout violation onRespondent's "discriminatorymotivation."All ofRespondent's words and actions found herein toconstitute violations of the Act are violations withoutregard to whether Respondent's motives were"good," or "bad."The statements made contemporaneously with theimposition of the lockout and during it would be noless8(a)(1)violations.The statements having thethrustofavoiding the bargaining obligation, ofundermining the Union, of instilling fear in theemployees, of effecting a change in bargainingrepresentatives, all violate Section 8(a)(1) and (5)without reference to the purity or impurity ofRespondent's motives.A lockout in this context is not a lockout in supportof a legitimate bargaining position and thus (as mycolleagues note) is outside the ambit ofAmericanShip,as the Supreme Court clearly pointed out:It is important to note that there is here noallegation that the employer used the lockout inthe service of designs inimical to the process ofcollective bargaining. There was no evidence andno finding that the employer was hostile to itsemployees' banding together for collective bar-gaining or that the lockout was designed todiscipline them for doing so. It is thereforeinaccurate to say that the employer's intentionwas to destroy or frustrate the process ofcollective bargaining.iiWe are here presented with the precise situationwhich the Court thought it important to note was notpresent inAmerican Ship.Here the employer did usethe lockout "in the service of designs inimical to theprocess of collective bargaining." Here the evidenceobjectively establishes employer conduct inimical "toitsemployees' banding together for collective bar-gaining" and that "the lockout was designed todiscipline them for doing so." Hence the onlyconclusion possible is that the lockout was unlawfulbecause of the Respondent's conduct and actions,regardless of whether or not it engaged in theseactions because of some kind of subjective motive orhostility.In my view the foregoing renders unnecessary thedangerous entry by the majority into the thicket ofinquiry as to an employer's subjective motives forutilizing the lockout. It is enough for the Board todetermine the tendencies and effects of his conduct.Excursions into psychological state of mind andsubjectivemotive have proven difficult and oftenfruitless. In the instant case the result is unaffected,but as decisional doctrine "motive" provides aninsecure base.10 In the event that thisOrder isenforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLabor Relations Board"shall read"Posted Pursuant to aJudgmentof theUnited StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "11American Ship Building Co v. NLRB,380 US 300, 308-309APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT tell our employees during abargaining lockout that if the local plant unioncommittee repudiated its chief negotiator, a grandlodge representative, the local plant union com-mittee could negotiate its own contract.WE WILL NOT tell our employees during abargaining lockout that we will not bargain withRibMountain Lodge No. 2131, InternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, herein called the Union, until theemployees elect another union committee, albeitwe do thereafter bargain.WE WILL NOT tell our employees during abargaining lockout that they could get back towork if they repudiated the Union and its grandlodge representative.WE WILL NOT urge our employees during abargaining lockout to reject the Union in favor ofa smaller union, also affiliated with the AFL-CIO.WE WILL NOT threaten during a bargaininglockout to move our plant to another city if thelocked-out employees do not return to work.WE WILL NOT lock out our employees in order 656DECISIONSOF NATIONALLABOR RELATIONS BOARDto undermine, injure, or destroy Rib MountainLodge No. 2131, International Association ofMachinists and Aerospace Workers, AFL-CIO,their collective-bargaining representative.WE WILL NOT refuse to pay our employees'regular individual health insurance premiumsduring a lockout which is illegally motivated.WE WILL NOT refuse to bargain with the Unionas the exclusive bargaining representative of ourproduction and maintenance employees.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to theextent that such rights may be affected by anagreement requiringmembership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.WE WILL bargain in good faith with the Unionas the exclusive representative of our productionand maintenance employees.WE WILL make whole our locked-out employ-ees,whether or not they returned to work afterthe lockout, for any loss of earnings they mayhave suffered by the discrimination against themduring the lockout period.WE WILL make whole our locked-out employ-ees,whether or not they returned to work afterthe lockout, for any pecuniary loss caused by ourcancellation of health insurance premium pay-ments during the lockout.WE WILL offer Marilyn Kufahl immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalentposition,without prejudice to her seniority orother rights, privileges, or working conditions,and make her whole for any loss of earnings shemay have suffered as a result of the discrimina-tion against her.All our employees are free to become or remain, orrefrain from becoming or remaining, members of RibMountain Lodge No. 2131, International AssociationofMachinists and Aerospace Workers, AFL-CIO.WIRE PRODUCTSMANUFACTURING CORP.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,IIgranted the General Counsel'smotion to amend over the objection ofcounsel for Respondent,indicating,however, that I would entertain amotion from him for additional time to prepare to meet these additionalallegations,ifhe felt the need therefor,at the close of the General Counsel'supon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203, Telephone 414-224-3861.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceeding washeard at Merrill, Wisconsin, on May 18, 19, and 20, 1971.A complaint in Case 30-CA-1390 issued on December 30,1970, based on a charge and an amended charge filedagainstWire Products Manufacturing Corp., herein calledRespondent, on September 21 and December 15, 1970,respectively. On March 9, 1971, a charge was filed in Case30-CA-1542, also against Respondent. Thereafter, onMarch 29, 1971, theRegionalDirector for Region 30 of theBoard consolidated these twocases and issued anamendedconsolidated complaint. The amended consolidated com-plaint, as further amended at the hearing,' alleges thatRespondent (1) has interfered with, restrained, and coercedits employees in violation of Section 8(a)(1) of the Act; (2)has discriminated, in violation of Section 8(a)(3) of the Act,against allof its productionand maintenanceemployees,includingmachine shop employees, of which employeesRib Mountain Lodge No. 2131, International AssociationofMachinists and Aerospace Workers, AFL-CIO, hereincalled the Union, is the certified bargaining agent, bylocking them out, thereby depriving them of employment;(3)has further discriminated against employee MarilynKufahl in violation of this section of the Act bydischarging her on or about March 4, 1971, and thereafterrefusing to reinstate her; and (4) has refused since aboutSeptember 11, 1970, and continues to refuse, to bargain ingood faith with the Union, in violation of Section 8(a)(5) oftheAct, by engaging in the conduct described in (1), (2),and (3), above. Respondent'sanswer,as amended at thehearing, denies that it has violated the Act in any respectallegedherein.And by way of affirmativedefenses,Respondentalleges(1) that the lockout occurred after animpasse had been reachedin negotiationswith the Union,was undertaken by it as partof its bargainingstrategy andinan effort to avoid a strike, and was motivated byeconomicconsiderations; and (2) that Kufahl terminatedher employment voluntarily,and, even assuminga findingthat she was discharged, such discharge was for cause.Upon the entire record, including my observation of thecase in chief However,no such motion was made thereafterby counsel forRespondent. Indeed, the matters so alleged were fully litigated thereafter byhim. WIRE PRODUCTS MANUFACTURING CORP.witnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneral Counsel and Respondent filed herein, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe consolidated complaint, as amended, alleges, andRespondent admits, that it is a Wisconsin corporationengaged in the manufacture of wire products and relateditems at itsplant in Merrill, Wisconsin; that during the pastcalendar year, which is a representative period, it pur-chased and received directly from points outside Wiscon-sin goods and materials valued in excess of $50,000; andthat,during the same period, it madesalesacross statelines or performed services outside Wisconsin Valued inexcess of $50,000. I find, upon the foregoing, as Respon-dent also admits, that Respondent is an employer, asdefined in Section 2(2) of the Act, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent further admits,and I find,thatRibMountain Lodge No.2131, International Association ofMachinists and AerospaceWorkers, AFL-CIO,is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Some Background Facts; the Sequence ofEvents; and the Issues HereinRespondent is a corporate entity which came into beingon October 1, 1965. Its stockholders are Harold Lindstrom,president; Roger Dupke, secretary; Robert Hill, treasurer;and Godfrey Lindstrom, who holds no office and isinactive in corporate matters. Each one owns about a 25-percent interest in the business. The three office holdersoperatemore or less as a partnership, with each oneattending to a specific phase of the business. Thus, HaroldLindstrom is in charge of the office staff, and of saleswhich the Company does through manufacturer's repre-sentatives; 2Dupke is the Company engineer, taking careof the estimating, working out design problems thatcustomersmight have, and redesigning parts whichcustomers might want fabricated; and Hill is the worksmanager and shop superintendent. In the case of Hill, heworks closely with Donald Zabawa, the productionmanager, who is his immediate subordinate and is in2Harold Lindstrom shall hereinafter be referred to as Lindstrom orPresident Lindstrom3The record shows that foremen, unlike their subordinates, are salariedand do not punch a timeclock, that they direct the employees in theirrespective departments,assigning them to anotherjobwhen theyrun out ofwork on their given assignment, that they have the power to discipline theirsubordinates,can recommend wage increases,including merit increases,that they attend meetings with top management concerning productionproblems, working conditions,and disciplinarymatters, and that they areconsulted by top management on questions of hiring and firing relating totheir respective departments,and, on occasion,have been able to persuadeHill,who has final authority as to discharges,to reverse a tentative decisionmade by him as to their subordinates It is thus apparent,and I find, that657charge of production from start to finish, and, together,they run the plant. The three active stockholders have thesame authority in making decisions and in policy making.The Company operates a day shift and a night shift. Attimes material herein, the foremen on the day shift were, inaddition to Zabawa, Roger Zastrow in the shippingdepartment, Leroy Angus in the press department, LouisPeelers in the welding department, and one Peske in thetoolroom. There were only two foremen on the night shift,i.e.,Gordon Marnholz who was in charge of the weldingdepartment, and Lloyd Puhl who was in charge of the pressdepartment.3 In September 1970, Respondent had a totalcomplement of about 100 to 105 employees, of whomabout 85 were production and maintenance employees.Respondent's operations are somewhat cyclical. Thus,production is at the lowest level during June, July, August,andmost of September; it starts to pick up in lateSeptember and reaches a peak by January which laststhroughMay. As heretofore indicated, the lockout oc-curred on September 17, 1970, which was the tail end ofRespondent's slower production period.Respondent's production and maintenance employeeshave been represented for collective-bargaining purposesby the Union since 1968. The record shows, in thisconnection, that on April 19, 1968, the Union was certifiedby the Board, in Case 30-RC-843, as the exclusivebargaining representative of the following employees ofRespondent: All production and maintenance employees,excluding office clerical employees, professional employ-ees,guards,and supervisors as defined in the Act.4Respondent and the Union thereafter negotiated a collec-tive-bargaining agreement covering these employees for theperiod between October 24, 1968, and September 10, 1970.At the time of the lockout, negotiations for a new contract,which began on May 6, 1970, were still in progress. Astumbling block to reaching an agreement, aside fromdifferences as to wages and contract term, was the failureto agree on a union shop clause. Reference will be madehereinafter to article II of the 1968 contract between thepartieswhich is captioned "Modified Union Shop" andwhich reads as follows:Par.I-It shall be a condition of employment that allemployees of the employer covered by this agreementwho are members of the Union in good standing on theeffective date of this agreement shall remain membersin good standing and those probationary employees, asdefined in this Agreement, who are not members on theeffective date of this agreement shall, on the sixty-first(61st) day following the effective date of this agree-ment, become and remain members in good standing inRespondent's foremenresponsibly direct theirsubordinates and exerciseindependentjudgment in doing so,and that their recommendations onpersonnelmatters areaccorded considerableweight.In all these circum-stances,Iam persuaded,and find,that each of theabove-mentionedforemenisa supervisor within themeaning of Sec.2(11) of the ActRespondent admittedat the hearing that,as alleged in theconsolidatedcomplaint,Lindstrom, Hill, and Zabawaare supervisors as well as agents ofRespondent,within the meaning of the Act4Although not specificallyexcluded from the unit,the record shows thatthe electricianand the timestudyman were notpartof the unitAt all timesmaterial,the incumbentsin these jobs were Tom Arsenau and HarveyKnewald, respectively 658DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union. It shall also be a condition of employmentthat all employees covered by this agreement and hiredon or after its effective date shall, on the sixty-first(61st) day following the beginning of such employmentbecome and remain members in good standing in theUnion.Par.2-The Company will, within three (3) workingdays after receipt of notice from the Union, dischargeany employee who is not in good standing in the Unionas required by the preceding paragraph.It isnoteworthy that the requirement of section 111.06,WisconsinStatutes, that a referendum be conducted by theWisconsin Employment Relations Commission in order todetermine whether or not the employees in the contractunit favored an "all-union agreement" between Resp$ri-dent and the Union was not held prior to the effective dateof the 1968 collectiveagreement.And so far as appears, themodified union shop clause was not enforced by Respon-dent during the contract period. Such a referendum was,however, held during June 1970, while negotiations for anew contract were going on; and, on June 24, 1970, theabove Commission certified that "the required number ofemployees in [the aforesaid unit] voted in favor of an All-Union Agreement between the Employer and the Union,and the Employer may, therefore, enter into such agree-ment."So far as appears there were at the time some 20employees who were then not members of the Union.5About a year before the expiration date of the initial andonly agreement between the parties to date, there was setup at the plant herein at the instance of George Vogl, aFederalMediator, an arrangement whereby Respondentand a shop committee of union members were to meetevery other Monday for the purpose of "iron[ing] out alldifficulties that arose in the shop between the workers andmanagement and any problems." The union shop commit-tee wasnot to engage in any negotiations for bargainingagreements.Representing the Union at these meetingswere employees Kufahl, Roy Nichols, and Willard David.Representing Respondent were Lindstrom, Dupke, Hill,and Zabawa. Notwithstanding the understanding as to thescope of these bimonthlymeetings,Lindstrom did requestthe union shop committee sometime in April 1970 to drawup and submit to Respondent a proposal for a newagreementso that Respondent and it could exchangeproposals simultaneously. The committee did thereafterprepare such a proposal, without consulting Walter J.Norbeck, the Grand Lodge representative serving theUnion, and it was presented to management by Nichols5The referendum showed that there were 84 eligible voters, of whomonly 80 cast ballots, and, of these, 59 voted for, and 19 voted against, and 2ballots were challenged6 Schmitt testified that Dupke approached him about the end of April1970 concerning representing Respondent in its negotiations with the Unionand that he agreed to do so, provided that he would be in complete chargeofthe bargaining tactics andprocedure, andwith the understanding that hewould comeback to Lindstrom, Dupke and Hill only forratification of theprovisions of the final contract So far as appears, members of managementattended only the first few bargaining sessions7Although the 1968 contract had expired on this date, it was extended atthismeeting to September 17, with Respondent's negotiators offering tomake any raise in pay retroactive to September 10, if a new contract werenegotiatedwithin that weekHowever, at a union meeting held soonthereafter, themembership considered and rejected Respondent's latestcontract offerduring an interval between bimonthly meetings. Norbeckwas thereupon notified of this action by Kufahl. He wasthen in the process of drafting a contract proposal to besubmitted by the Union to Respondent. Actual negotia-tions began on May 6, 1970. By that time, Respondent hadengaged Attorney Leonard F. Schmitt, Esq., along withWayne W. Hansen, Esq., a member of Schmitt's law firm,to act as its negotiators.6 Acting as negotiators for theUnion throughout were Norbeck and the members of theunion shop committee.In all, 10 bargainingsessionswere held prior to thelockout action by Respondent, i.e., on May 6, June 19, July28, August 19 and 26, September 4, 5, 10,7 15, and 17. Atthe last mentioned session, Schmitt presented the unionnegotiators with a copy of the following lockout notice andstated that such a notice was being posted on the bulletinboard in the plant. It was, in fact, posted on the bulletinboard in the plant at about 2 p.m. and was to the followingeffect:NOTICE TO OUREMPLOYEESBecause we have reached an impasse in bargainingnegotiations as to wages and working conditions withthe bargaining representative of our employees, RibMountain Lodge No. 2131 International Association ofMachinists and Aerospace Workers, AFL-CIO, andbecause our present contract has expired, we havedecided to cease operations and close our plant as ofthe close of the night shift at 1:15 A.M., September 18,1970.The plant will remain closed for productionpending the further decision of our Board of Directors.Dated September 17, 1970-2:00 P.M.WIRE PRODUCTS MFG. CORP.By PresidentAny employee with personal tools or equipment in theplant should remove them not later than 1:30 A.M.,September 18, 1970.At the time of the lockout, as already noted, the principalunresolved issues between the parties related to wages, thescope of the union-security clause,8 and the contract term.It is not contended by the General Counsel that Respon-dent did not bargain in good faith during thesesessions; 9rather is it contended that the lockout of all the employeesin the contract unit during the course of bargainingestablished the 8(a)(3) as well as the 8(a)(5) violation, since8As appears hereinabove, the modified union shop clause of the 1968contract provided, in substance,that all employees who were members ofthe Union on the date the contract was signed had to remain members, andallprobationary employees and new employees hired thereafter were tobecome members The record shows, and I find, that during thenegotiations for a new contract which antedated the lockout,theUniondemanded an all-union shop clause as opposed to the above modified unionshop clause, and that Respondent offered first an open shop and later amodified union shop clause but with a cutoff date of June 10,1970, so asnot to require membership of those employees who had not becomemembers of the Union as of about 10 days prior to the union shop electionheld by the Wisconsin Employment Relations Board about June 20, 19709 In this connection, counsel for the General Counsel volunteered at thehearing that he "has never alleged that there were any unfair labor practicescommitted during the specific mechanics of the bargaining sessions " WIRE PRODUCTS MANUFACTURING CORP.659itwas illegally motivated as shown by (1) the conduct ofLindstrom on or about the day of the lockout, and theconduct by him and others, during the lockout period, ofseeking by statements to employees to undercut the statusof the Union as their certified bargaining agent, allegedlyin violation of Section 8(a)(1) of the Act, and (2) theconduct of management about 2 weeks before the lockoutof recalling its temporarily laid-off employees for the"express purpose" of depriving them, once they werelocked out, of the unemployment compensation to whichthey would have been entitled had they not been recalledbut continued in layoff status. These allegations and theclaimed nexus between such alleged conduct and thelockout will be treated more fully hereinafter.During the lockout which lasted from September 18 untilDecember 9, Respondent carried on production on areduced basis by the use of (1) its supervisory personnel;(2) two office employees, namely, Jack Lindstrom and PaulLeopold, both of whom would have, under normalconditions,worked on payroll and/or insurance in theoffice, and were the son and son-in-law, respectively, ofPresidentLindstrom; and (3) the following nonunitpersonnel, Tom Arsenau, the electrician; Harold Waller,thequalitycontrolman; and Harvey Kriewald, thetimestudy man, each of them apparently doing productionwork when his regular work gave out. In addition, RogerDupke's wife and son spent one evening doing work in theplant.So far as appears, the supervisory and nonunitpersonnel worked about 50 hours each week instead of theusual 40 hours, and they were able to maintain productionat approximately a 25-percent level during the lockoutperiod.According to Lindstrom, production during No-vember of the lockout period was about 50 percent of whatitwas during the prior August, which was a slow periodand which preceded the lockout.Itwould appear that five negotiatingsessionswere heldduring the period of the lockout, the first one occurring onSeptember 25. The other sessions occurred on November 6,11, 12 and 30.10 In between the first and second of thesenegotiatingsessionsduring the lockout period, Respondentsent a letter, under date of October 22, to all its productionand maintenance employees in which it: (1) told them thata negotiating session had been held, and that the Unionhad not contacted Respondent since then to arrangeanother meeting; (2) set forth, for their information, thecontent of certain provisions of the offer it had made to theunionnegotiatingcommittee at that meeting;11 (3)informed them that it had been notified by the WisconsinDepartment of Labor, Industry and Human Relations thatunemployment compensation benefits will not be paid tothe employees affected by the lockout while this labordispute continues; and (4) further informed them that ithad paid the regular individual health insurance premiumsforOctober for all employees, but will not pay theNovember premium for them, and that continued coverageunder the old health insurance plan would depend upon10The record shows that further bargaining sessions were held, after thelockout period, on December 18, 1970, and on January 15 and April 13,1971On thelastmentioneddate,no arrangement was made, for asubsequent meeting.11 I e., as to paidholidays,a health,accident and life insurance plan, agrievance procedure,wage increases, and a management prerogative clausepayment by each employee of the entire premium for thecoverage desired, be it individual or entire family.Another development during the lockout period was theinitiation of picketing by the Union. The picketing wasdone by locked-out employees who carried signs sayingvariously, "Wire Products Unfair to Local 2131"; "Ma-chine Products Local 2131 Locked Out by Wire Products";"Wire Products Stalling at the Bargaining Table"; and"Wire Products on Strike against Local 2131." Thispicketing,which appears to have started shortly after thelockout began, lasted until December 9, when the pro-duction and maintenance employees returned to work atthe instance of Respondent. The return to work wastriggered by a letter from Respondent under date ofDecember 5 to all its production and maintenanceemployees in which it (1) alluded to the four abovemen-tioned negotiating sessions held since the session inSeptember; set forth various offers made to the bargainingcommittee at the November 12 negotiating session pertain-ing to wages, vacations, increases in the disability portionof the insurance plan, and a form of union security now ineffect in the plant of the Merrill Manufacturing Companyin the same city; (2) suggested that these items plus thosementioned in its October 22nd letter to them add up to afairand honest proposal, yet it was turned down byNorbeck, the Union's chief negotiator; (3) announced thatthe plant "will reopen for regular production" on Wednes-day, December 9, and invited all employees to return to thejobs they held at the time of the lockout and gave themuntilMonday, December 14, to do so or be permanentlyreplaced; and (4) set forth certain increased benefitscommencing December 9, which it assertedly had thereto-fore offered to the Union,12 explaining in its letter that"Because an impasse has been reached in negotiations, theCompany has a right to reopen the plant and to providesome of the benefits that we offered to the Union."About 10 or 12 of the locked-out employees did notreturn to work on December 9 or thereafter.13 Althoughemployee Marilyn Kufahl was among the employees whodid return, her employment ceased on March 4, 1971.Respondent takes the position that she quit her employ-ment at that time,and further,even assuming that itdischarged her, the discharge was for cause. The GeneralCounsel contends that she did not quit but was dischargedfor union-connected reasons. This issue will also be treatedmore fully hereinafter.B.Findings of Fact and Conclusionsas to the8(a)(1) Allegations1.Preliminary observationsAs heretofore noted, the 8(a)(1) allegations of theconsolidated complaint, as amended, refer to conduct byrepresentativesof managementon or about September 17,1970, and thereafter. It is noteworthy, however, that this12Thebenefits involved general wage increases,a shift premium for thesecond shift, additional paid holidays,increased insurance benefits, washupperiods, and break periods13 It would appear, however, and I find,thatthey,like those whoreturned, were offered unconditional reinstatement to their former positionsbeginning with their regular work shift on December 9, 1970 660DECISIONSOF NATIONALLABOR RELATIONS BOARDoccurred against a backdrop of antipathy, both to theUnion because it was part of a large international unionassociatedwith the AFL-CIO, and to dealing withNorbeck as the representative of its employees. Illustrativeof this are the statements made by management at certainbimonthly meetings to the union shop committee.14 In thisconnection, there is uncontradicted testimony by employeeKufahl,which I credit, that: (a) during a bimonthlymeeting, the approximate date being sometime in April1970, Lindstrom told the shop committee that "We did notneed Walter Norbeck to negotiate our contract, we shoulddo this ourselves"; (b) during a bimonthly meeting in May,and again in June, Hill told the shop committee that "Theydidn'twant to negotiate with Norbeck, the IAM. Theydidn't want the IAM union in there. It was too big"; and'.(c)during one of the June bimonthly meetings, afterLindstrom had raised the matter of negotiations andKufahl answered that negotiations were not to be conduct-ed at such meetings, Zabawa said, "Walter Norbeck willnot let you negotiate your own contract"; to whichLindstrom said, in turn, that "Walter Norbeck has no ideahow a small company is run, he has big ideas and too bigfor a small company"; and Hill added, "We will settle foror agree to a small company union, just the people from it.This [we] will go along with. But, Walter Norbeck and theIAM union was too big."2.The allegations of paragraphs 7(a) through 7(d)of the consolidated complaint, as amendedParagraphs 7(a), (b), (c),and (d)allege, respectively, thaton or about September17, 1970,15Lindstrom made thefollowing remarks contravening the Act:If the Union wererepudiated the employees could go back with no furtherproblems; if the union committee were repudiated,Respondent would bargain in good faith with the employ-ees;ifthe local plant union committee repudiatedNorbeck,the local plant union committee could negotiatetheir own contract;and Respondent would not bargainwith the Union until the employees elected another unioncommittee.The record shows that on September 17, atabout quitting time for the day shift,which occurred at3:30 p.m., and about an hour and a half after the lockoutnotice was posted on the plant bulletin board, Lindstromappeared in the plant proper, approached various employ-ees and made comments in a shouting voice to them aboutthe impending lockout.According to Kufahl,she was onher way to the shipping room in order to get a large fan ofhers,16when she met Lindstrom and the followingoccurred:After telling Lindstrom what she was doing,Lindstrom remarked to her,"All of these people out ofwork and it is all your fault. . .You cannot getunemployment,I'vechecked withMadison,and withWausau,17and no unemployment will be paid in a labordispute."Lindstrom followed her as she moved throughthe plant.Aftershe picked up her fan,she went to the14Testimony concerning the above was introduced by the GeneralCounsel as background and I received it on that basis1sAll dates mentioned hereinafter, except in respect to the unfair laborpractice allegations involving Kufahl,are in 197016 In the lockout notice, the employees were told to remove theirpersonal tools and equipment from the planttimeclock in order to punch her card. At that point,Lindstrom shouted to her, "We have told you repeatedlythat we will not negotiate a contract with Walter Norbeck,you have to negotiate your own contract . . . when willyou people realize you have to negotiate your own contract... there's 100 people out of work and it's all your fault."Employees Roy Nichols, Elaine Rice, Richard Rice, andWillard David also testified concerning statements madeby Lindstrom in their presence at the timeclock about 3:30p.m. that day. According to Nichols, Lindstrom said, insubstance, that the employees were offered a package of 60or 65 cents but it was turned down 18 and that if they wouldget rid of Norbeck and the committee it would be to theiradvantage. He was not sure who else was there at the time,explaining that he was moving through the plant with histoolbox when he heard Lindstrom make theseremarks,albeit,not the whole conversation. According to ElaineRice, Lindstrom was talking to Kufahl when she arrived atthe timeclock and she heard him say that, "If [theemployees] got rid of the Union [they would be] better offand that's what [they] should have done." She testifiedfurther that when Kufahl walked out of the plant at thispoint, saying that the employees would be filing forunemployment compensation, Lindstrom yelled real loudlythat there would not be any unemployment compensation;whereupon she queried Lindstrom on the last point and hegave her the same answer as he gave to Kufahl,explainingthathe had checked this matter out with lawyers inChicago. Further, according to employee Richard Rice, thehusband of Elaine Rice, he heard Lindstrom say to Kufahland to a few other people that they should have acceptedthe money package that Respondent had offered, that theywould not be getting any unemployment compensationduring the lockout, that the employees would be sorry theydid this, and finally that if the employees had ridthemselves of the Union, they would not have had thistrouble.And lastly,Willard David testified that he sawLindstrom talking to Kufahl at the timeclock, but he wasnot paying too much attention to what Lindstrom wassaying.He did recall, however, that, as he was leaving,Lindstrom said to him, "Willard, I thought you had moresense than to let something like this happen." In addition,theGeneral Counsel adduced testimony by employeeRomona Gano that she heard Lindstrom say to employeeHelen Schultz about 2:10 p.m. on the day of the lockout, inthe vicinity of the timeclock, that "until they get a differentcommittee we can't do anymore talking."Both Hill and Lindstrom testified for Respondent inregard to the above. According to Hill, he saw Lindstromat the timeclock about 3:30 p.m. but he heard only theexchange between Lindstrom and Elaine Rice on thematter of unemployment compensation for the locked-outemployees.And Lindstrom could recall only that hediscussed the matter of unemployment compensation withKufahl on that occasion. While he denied generally havingmade to employees any of the remarks alleged in the17The referencewas, I find,to inquiries madeby him concerningunemployment compensation for locked-out employees at the office of theWisconsinDepartmentof Labor, Industry andHuman Relations in thesecities1sAs already found, themembership had, in fact,votedagainstacceptingRespondent's latest offer at a union meeting about a week before WIREPRODUCTS MANUFACTURINGCORP.661consolidated complaint, as amended, he admitted that hehad been drinking before 3:30 p.m. that day and that hewas not "in complete controlof [his] sensesat the time" 19of these alleged remarks. WhileI am satisfied, and find, onthe basis of this testimony and that of Kufahl and ElaineRice, that Lindstrom was under the influence of liquor atthe time, the fact remains that the foregoing attributions toLindstrom by the witnesses for the General Counsel standunchallenged on the record in all significant respects. For,Lindstrom's general denial is entitled to no probativeweight in the light of his admissions that his condition wassuch that he cannot recall what he said, other than hisremarks to Kufahl concerning unemployment compensa-tion. In these circumstances, and as there is no warrant forfinding on this record that Lindstrom's remarks were notseriously regarded by the employees involved, and as theseattributions to Lindstrom are rendered increasingly plausi-blewhen measured against the credited backgroundevidence that Lindstrom, among othersinmanagement,was antipathetic both to the Union because it was part of alarge international union associated with the AFL-CIO,and to dealing with Norbeck as the representative of itsemployees, I conclude, and find, that Kufahl, Nichols,Elaine Rice, Richard Rice, David, and Gano gave credibletestimony and that Lindstrom made the remarks attributedto him by each of them.An analysis of the above testimony of the GeneralCounsel'switnesses,however, reveals that the record isdevoid of any testimonial support of paragraphs 7(a) and(b), but that there is substantial supportive testimony of theallegationsin paragraph 7(c) that Lindstrom said that, ifthe local plant union committee repudiated Norbeck, thelocal plant union could negotiate their own contract, andin paragraph 7(d) that Lindstrom said that Respondentwould not bargain with the Union until the employeeselected another union committee. Accordingly, I find that,by the conduct alleged in paragraphs 7(c) and (d), whichwas calculated to, or tended to, undermine the Union,Respondent interfered with, restrained, and coerced itsemployees in their Section 7 rights under the Act, inviolation of Section 8(a)(1) of the Act. And I find furtherthat the record falls short of sustaining paragraphs 7(a) and(b) of the consolidated complaint, as amended.3.The allegations of paragraph 7(e) of theconsolidated complaint, as amendedThis paragraph alleges that on or about September 30,1970, while in a tavern in Merrill, Wisconsin, Lindstromremarked to locked-out employees, who were present, thattheonlyway they could get back to work was byrepudiating the Union. Employee Myrtle Prentiss testifiedthat about 2 weeks after the lockout began,20 she was in theCorner Tap, a tavern in Merrill, Wisconsin, which shefrequented, and found Lindstrom there; that she askedLindstrom when the locked out employees were going back19According to Lindstrom, he had a heart condition and his doctor hadtold him that it would not hurt if he had a little brandy or whiskeyoccasionally.20This date would appear to approximate that alleged in par. 7(e).21Respondent cites the case ofTomcoStudsCo.Inc., 170 NLRB 428, insupport of its position that it should not be held responsible for Lindstrom'sto work and that Lindstrom replied, "You girls know whenyou can go back to work, when you get rid of Norbeck andtheUnion." Here again, Lindstrom denied making theabove remark attributed to him byPrentiss.He admittedthat he was probably at the Corner Tap at the timestestified to by his employees, includingPrentiss, and addedthat there was one time when, because of the number ofdrinks he had consumed, he was not in control of hissenses,and that, consequently, he does not recall what hesaid on that occasion. On this state of the record, I cannotfind that Lindstrom was under the influence of liquor atthe time of the episode testified to by Prentiss. And sincePrentissimpressedme as a morecredible witness thanLindstrom, I credit her and find that Lindstrom made theremarks attributed to him above by her. Moreover, evenassumingthat Lindstrom was under the influence of liquorat the time, I find, for the reasons already given in theinstancesinvolving the attributions to him by employeeson September 17, that this circumstance would not altermy finding above that he made these remarks to Prentissand that Respondent is answerable therefor. Accordingly, Iconclude, and find, that Respondent thereby contravenedtheAct in violation of Section 8(a)(1) of the Act.214.The allegation of paragraph 7(f) of theconsolidated complaint,as amendedThis paragraph alleges that, about the time referred to inparagraph 7(e) and at the same place, Hill told employeesofRespondent that they would get better wages andworking conditions if they repudiated the Union. Therewas testimony by employee Ruby Tupa attributing such aremark to Hill at the Corner Tap about a month earlier,namely, on or about September 1. According to RubyTupa's direct testimony, the following occurred: She was atthe tavern with Prentiss on that occasion, after work; Hillwas also there and a conversation ensued between Hill andthem. At one point, they asked him why the work was soslow and he replied that "with the union contract the wayitwas work would be slow until that was settled" and that"without a union [they] would get better wages and [they]wouldn't be . . . running out of work right now."However, on cross-examination,she indicated that thequestion put to Hill was whether they were going to be laidoff and Hill answered that "with a union they just couldn'ttellhow the work was going to go." Ruby Tupa thenomitted any attribution to Hill concerning what thesituation would have been as to wages and available workin absence of a union. And, I note also that, during cross-examination, she testified that althoughPrentisswasstanding in the immediate vicinity,Prentissclaimed thatshe did not hear the conversation. Accordingly, in view ofthe differing versions given by Ruby Tupa on direct andcross-examinationas to what transpired, in view of theabsence of any corroborating testimony by Prentissalthough she was in the immediate vicinity, and also inremarksto employeesmade whileat the bar, called the Corner Tap.However, as that case is clearly distinguishable on its facts from the instantsituation,it is not controlling herein and does not militate against any of the8(a)(1) findings as to remarks made by Lindstrom to employees while at theCorner Tap. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDview of Hill's denial that he made the remarks attributed tohim by Ruby Tupa on this occasion, I conclude, and find,that the record fails to preponderate in favor of a findingthat, on about September 1, 1970, or thereafter, Hill madeany of the remarks attributed to him by Ruby Tupa. Itfollows therefrom, and I find further that, apart from anyother considerations, the record fails to sustain theallegations of paragraph 7(f) of the consolidated com-plaint, as amended.5.The allegations of paragraph 7(g) of theconsolidated complaint, as amendedThis paragraph alleges that on or about September 14,Foreman Lloyd Puhl told employees in the plant that theywould get better wages and working conditions if theyrepudiated the Union. Employee Thomas Tupa placedsuch a conversation about a week before the lockout ofSeptember 17. According to him, he approached Puhl inthe press department either before or after he had punchedhis timeclock and inquired as to how things were going. Hetestified readily that Puhl then said that things were not toogood, that things were slow. And it was only after he couldnot recall what else was said that he testified piecemeal, inresponse to two leading questions (i.e. as to what was saidas to working conditions, and as to what was saidconcerningwages), that Puhl also said that workingconditions would be better without the Union, and thatwages would be better without the Union. Puhl, on theother hand, dented making any such remarks to Respon-dent's employees on September 14 and could not recallever making such a statement to Thomas Tupa. In view ofthe fact that Thomas Tupa initiated the conversation, inview of the manner in which the foregoing attributions toPuhl were adduced from Thomas Tupa, in light of Puhl'sdenial of these attributions, and as Puhl impressed me as amore reliable witness than Thomas Tupa, I credit Puhl'sdenial and find that the record fails to preponderate infavor of a finding that Puhl made the remarks toemployees alleged in paragraph 7(g). Accordingly, Iconclude, and find, that the allegations of paragraph 7(g)of the consolidated complaint, as amended, have not beensustained.6.The allegations of paragraph 7(h) of theconsolidated complaint, as amendedThis paragraphallegesthat on or about October 15,Foreman Leroy Angus told employees, while outside theplant, that they should form a smaller union of their own.Employee Sandy Becker testified to an episode along theselinesthatoccurred on the Saturday morning beforeThanksgiving. At that time, according to Becker, she andother locked-out employees were standing in front of thefactory, by the office door, when Angus approached them,and the following occurred: Angus asked, "When are youpeople coming back to work? . . . we sure miss you." Atthis, she responded with, "Why don't you open the doorswe'll come back in?" Angus rejoined with, "I don't knowwhy you people don't form your own small union .. . youcan still be affiliated with the AFL-CIO." Her retort to thiswas, "Yeah, where would be sitting with someone else?... at least now we're getting $40 a week . . . it may notbe a heck of a lot but at least it's putting food on ourtables." Becker's testimony was corroborated, in substan-tialpart, by that of employee Marian Giese.22 There wasalso testimony by Angus in respect to the above. He deniedmaking the statement attributed to him in this allegation toany employee, including Becker, and insisted that, while herecalled seeing Becker on the picket line, he did not recalltalking to her, "not to the extent of any conversation, no."On the entire record, including the fact that Becker'stestimony was corroborated in large part by that of Giese,and the fact that both of them impressed me as morereliable than Angus, I credit them rather than Angus andfind that Angus made the remarks attnbuted to him byBecker on this occasion. Accordingly, I find that, by urgingemployees to reject the Union in favor of a smaller union,also affiliated with the AFL-CIO, and seeking thereby toundermine the established bargaining agent of its pro-duction and maintenance employees, Respondent re-strained and coerced its employees in violation of Section8(a)(1) of the Act.7.Matters which were not alleged as violations oftheAct but which were litigated hereinThe General Counsel introduced testimony by employ-eesWillardDavid and Glorian Klempke attributingthreats to move the plant to Lindstrom. There is testimonythatLindstrommade such remarks on two differentoccasions in October. According to David, the followingoccurred on the occasion involving him: He was at the barof the Corner Tap one afternoon about a month after thelockout began, having a beer; employee Lucille Holzum23and Lindstrom were also at the bar. Lindstrom was talkingtoHolzum and said that he was directing his remarks toher and not to him. At this point, Lindstrom started to talklouder to Holzum and said that "they were going to openanother plant in another city if this wasn't settled soon24and just move out there, and they had enough money toopen three more plants if they wanted to." In the same veinwas the conversation testified to by Klempke. According toher, she was at the bar of the Corner Tap around the end ofOctober; Lindstrom and two men from Chicago related tothe bartender were also at the bar. Lindstrom was then inconversation with these two men, who were sitting betweenLindstrom and her, and the following occurred: Lindstromtold them that "us people don't want to work that werejected this contract that they had offered and if theydidn't come across or start working pretty soon he wouldstart another plant in Sturgeon Bay . . . he already had thelot, it was overlooking the Bay, and they were going tobuild him a factory down there, and that he could hire helpdown there a lot cheaper than what he could here, for $1.60and $1.65 an hour." She did not say anything up to thispoint, but when Lindstrom spoke further of what he hadoffered the production and maintenance employees overthe contract period, and added that the Union had locked22 She and several other named employeeswerepresent at the time24 I infer, and find, from the context of these remarks and the entire23Holzum did not testify in this proceedingrecord, that the reference was to the lockout WIRE PRODUCTS MANUFACTURING CORP.Respondent out, she took issue with him as to how muchthe offer would mean to the employees in dollars andcents, and as to who did the locking out. During its case inchief,Respondent adduced testimony only relating to theabove episode involving Klempke and Lindstrom. And asto this, Lindstrom was unable to say whether Klempke andhe were at the bar in the Corner Tap at the time testified toby her in October; and, further, he could not recall makingany statements like the one relating to Sturgeon Bay, asmentioned by her. As Klempke impressed me as a truthfulwitness, and as Lindstrom failed specifically to deny heraccount of the episode, and in light of the entire record, Iconclude, and find, that Lindstrom made the remarksattributed to him by Klempke and that Respondentthereby threatened to move its plant to another city if thelocked out employees did not return to work on the termsset forth in its last contract offer, in violation of Section8(a)(1) of the Act.25C.Findings of Fact and Conclusions as to the8(a)(3) AllegationsWith Respect to the LockoutItselfThe General Counsel contends that the instant lockoutsituationdoes not involve an employer's protected conductof using atemporary layoff of employees solely as a meanstobring economic pressure to bear in support of hisbargaining position, after an impasse has been reached, aswas the casewith the offensive lockout in theAmericanShipbuildingCo.case.26Rather does it involve, hisargumentcontinues, the use by an employer of atemporary layoff with the illegal objective of injuring alabor organization, a type of offensive lockout which theBoard has, since theAmerican Shipbuilding Co.case, heldto be violative of the Act. That there was such illegalmotivation, he furtherasserts, isclear from the contempo-raneousconduct of Lindstrom and other members ofmanagementalleged herein to be violative of Section8(a)(1) of the Act, and from the conduct of Respondent, 2weeks before the lockout, of recalling its temporarily laid-off employees for the "express purpose" of depriving them,once they were locked out, of the unemployment compen-sation to which they would have been entitled had theycontinued in layoff status. The General Counsel alsocontends, in the alternative, that, even if the originallockoutwas lawful,Respondent nevertheless violatedSection 8(a)(3) of the Act by continuing operations duringthe offensive lockout period by using replacement laborconsistingof supervisory and nonunit personnel,citing asauthority therefor the case ofInland Trucking Co. v.N.L.R B.,440 F.2d 562 (C.A. 7), affg. 179 NLRB No. 56.Respondent contends, on the other hand, that the lockoutwas a defensive action byit inanticipation of a strike, andwas taken only after an impasse had been reached duringgood-faith negotiations; that the recall of a number ofemployees who had been laid off during the slack August25SeeTextileWorkers Union of AmericavDarlingtonManufacturingCompany, etat(In 20), 380 US 263I find it unnecessary to, and do not,pass upon David's testimony detailedabove, as neither Holzum nor Lindstrom,the two principals involved in theepisode,testifiedwith respect theretoand, in anyevent,a finding basedthereon would merely be cumulative on the issue of a threat by Respondent663period was not illegally motivated but was, instead, part ofits preparation for a strike as these employees were used tomove out the work then in'progress and to deplete itsinventory preparatory to a strike; and further that theotherwise legal lockout was not tainted by statementsattributed to various company officials, because (1) theconduct of negotiations and responsibility for decidingupon strategy rested entirely upon attorney-negotiatorscompletely removed from Respondent's operations so thattherewas a clearly recognizable line of demarcationbetween them and the Company's officials; (2) evenassuming that the line of demarcation argument is rejected,any motivation attributed to Lindstrom cannot taint thetruemotivation for the lockout, as ownership of Respon-dentwas divided equally among Hill, Dupke, andLindstrom, with each having an equal and separate voiceinmanagement decisions, which required the concurrenceof at least two of them; and (3) assuming still further thattheaforesaiddivisionsof responsibilityargument isrejected, these attributions to management fail to establishdiscriminatorymotivation and do not, in their totality,establishunion animus sufficient to taint the lockoutaction.27It is apparent that the foregoing contentions of theparties raise the ultimate questions of (1) whether thelockout was an offensive or defensive one, the GeneralCounselmaintaining the former and Respondent thelatter; (2) whether, if it was the former, it was vulnerablebecause it was illegally motivated; and (3) whether, if thelockoutwas lawful initially,Respondent neverthelessviolated theAct by continuing operations during thelockout with supervisors and nonunit personnel.As to the nature of the lockout, Respondent asserts thatthe lockout was a defensive action in anticipation of astrike and gives as the reason for its preoccupation with astrike (1) the fact that negotiations had been held sinceMay 6, 1970 "without any apparent success"; (2) the factthat the strike record ofWalterNorbeck, the unionnegotiator, was well known to Respondent's negotiators;(3) the fact that, as the existing contract with an expirationdate of September 10, 1970, drew to an end, Respondent'snegotiators sensed a pattern in Norbeck's style whichtended to steer away from substantiveissues andinsteadresulted in interminable discussions about areas previouslydiscussed; (4) the fact that Federal Mediator Vogl, on atleast two occasions, characterized the union security issueas a stumbling block and warned that "he'll take them outon that"; and (5) the statement of Willard David, abargaining committee member, to Robert Hill on Septem-ber 10, when the latter posted Respondent's latest offer totheUnion on the shop bulletin board, that "if Norbeckcould see that, he'd call a strike right now."Iam persuaded, however, that the aforesaid reasons donot withstand scrutiny. Thus, as to (1), at the time of thelockout about 4 months had elapsed since the start ofnegotiations, 10 negotiating sessions had been held, andto move its plant.26 380 U S 300 See more detailed discussioninfra27 In view of my findingshereinafter based on(3), 1 need not, and donot, spell out my reasons for findingcontentions(1) and (2) to belacking inmerit 664DECISIONSOF NATIONALLABOR RELATIONS BOARDtheunsettledissuesbetween the parties were unionsecurity,wages and contract term.28 While both Respon-dent and the Union were apparently disappointed with thefailure to reach agreement in these areas on their ownterms,there is no warrant for finding that the Union'sfailure to reach agreement was tantamount to a threat ofstrike action. That this is so is underscored,inter alia,bythe uncontradicted and credible testimony of Kufahl andDavid,who were members of the union bargainingcommittee,and by Norbeck, the chief negotiator for theUnion, that no threat to strike was made during thesesessions,by the further credited and uncontradictedtestimony of David that, on September 17, when Respon-dent's negotiators handed the Union's negotiators a copyof the lockout notice which had dust prior thereto beenposted by Respondent on the plant bulletin board,Norbeck offered to continue working under the oldcontract, and by the lockout notice itself, which Lindstromtestified gave the only reasons for the lockout, and whichattributed the lockout to the impasse reached in negotia-tions and to the expiration of the contract and made nomention ofa strike threat. As to (2), Respondent's mereassertion,unsupported by any specific proof herein, thatNorbeck had a record of resorting to strike action as atactic to gain his contract demands and that its negotiatorswere aware thereof, carries no probative force. Indeed,even assumingthat he had pursued such tactics in the past,no case has been made 'out here to support a finding thathe gave Respondent's negotiators cause to anticipate strikeaction here.29 As to (3), there is testimony by Schmitt andHansen,Respondent's negotiators, in effect accusing theUnion of using stalling tactics during negotiations inSeptember, toward the end of prolonging negotiations intoRespondent's busy season when strike action by it wouldbe more effective. Absent either a contention herein thatsuch tactics as the Union used constituted bargaining inbad faith or any basis on this record for so concluding, andabsent any warrant for concluding that the Union wascontemplating strike actionat some timeafter the slowseason ended, I am unable to find any merit in thisargument. As to (4), there is testimony by both Schmitt andHansen, in substance, that, on at least two occasions,FederalMediator Vogl, in reporting back to them duringnegotiatingsessions, raised the subject of strike action overthe union-security issue, which was a stumbling block toreaching an agreement. I note, however, that Schmitt's andHansen'sversions were at variance with each other. Thus,Schmitt testified that Vogl told them on these occasionsthat "he [Norbeck] was going to take them out on theunion securityissue,"whereas Hansen testified that Voglsaid "that he felt that they would take them out, meaningthe Union would take the employees out on thisissue."Accordingly, in the absence of any testimony by Voglconcerning these episodes, in view of the material variance28 In his brief,theGeneral Counsel states,in relevant part, "Thedeadlock in negotiations was created by the Company's insistence that itcould not live with the existing modified union shop clause " In view of this,and his further concession that Respondent did not engage in bad-faithbargaining before the lockout, I conclude,and find, as Respondent alsocontends,that a bonafideimpasse had been reached by the parties bySeptember 17 on the issue of union security.29 1 note, in this connection,that,in response to a question from thebetween the respective versions of Schmitt and Hansen, inthat Hansen's version is much more tentative than that ofSchmitt and implies speculation by Vogl as to what mighthappen if the union-security issue was not resolved, and inlight of the denial by Norbeck that he ever conveyed toVogl duringthese negotiationsany threat to strike over theunion-securityissue, as well as the absence of any evidencethat the Union made any preparations for a strike duringthis period,such as taking a strike vote among its members,I conclude here, too, that no finding adverse to the Unioncan be predicated thereon. And finally, as to (5), evengranting that David made the remark that Norbeck wouldcalla strike right now if he were to see Respondent'sposting on the bulletin board on September 10 of its latestoffer to the Union, I am satisfied, and find, that the clearimport of David's remarks was that he was not speakingforNorbeck but was speculating, on the basis of his ownreactions to the posting, as to what Norbeck might do.Accordingly, here too, I draw no implication adverse to theUnion from David's remark.While the Board has heretofore sustained an employer'sdefensive action of locking out his employees where astrikewas threatened and there were unusual circum-stances to support the employer's action,30 this is not sucha case. As found above, the record fails to support afinding that the lockout action here was taken inanticipation of a threatened strike. Rather does it appearthat such action, as set forth in the lockout notice itself,was taken because of the impasse reached in negotiationsand because of the expiration of the 1968 contract.Accordingly,Iconclude, and find,in agreement with theGeneral Counsel, that Respondent acted offensively ratherthan defensively when it locked out its employees onSeptember 17, effective as of September 18.We come now to the General Counsel's contention thatthe instant offensive lockout is vulnerable because it wasillegallymotivated. In this connection, he relies on the8(a)(I) conduct herein and on the conduct of managementabout 2 weeks before the lockout ofrecalling itstemporari-ly laid-off employees for what he asserts was the "expresspurpose" of depriving them, once they were locked out, oftheunemploymentcompensationtowhich they wouldhave been entitled had they not been recalled butcontinued in layoff status. As to the former, I haveheretofore found violative of the Act (1) Lindstrom'sconduct on September 17, shortly after the employees werenotified of the lockout, of telling employee Kufahl that ifthe local plant union committee repudiated Norbeck, thelocal plant could negotiate their own contract; and alsotold employee Schultz that "until [the employees] get adifferent committee we can't do any more talking"; (2)Lindstrom's conduct about 2 weeks later of tellingemployee Prentiss that the employees can go back to workwhen they get rid of the Union; (3) Foreman Angus'undersigned as to whether he ever askedNorbeckif the employees intendedto take stoke action, Hansen replied, "We assumed that would happen . .We were quite aware of Mr. Norbeck's record in this area and didn't needto get confirmation at this time."30Duluth Bottling Association,et a!,48 NLRB 1335,International ShoeCompany,93 NLRB 907,Betts-CadillacOlds,Inc, 96 NLRB 268; andCentral California Chapter the Associated General Contractors,et a!,105NLRB 767. WIREPRODUCTS MANUFACTURING CORP.statement on or about October 15, during a discussion withlocked-out employees initiated by him as to when theywere comingback to work,urging themto reject the Unionin favor of a smaller union, affiliated with the AFL-CIO;and (4) Lindstrom's threat made in the presence ofemployeeKlempke around the end of October thatRespondent would move its plant to another city if thelocked-out employees did not return to work on the termsset forth in its last contract offer. While it is true that theforegoing conduct establishes that once the lockout wasannounced,Respondent engaged in unlawful conductwhich was calculated to, or tended to, undermine theUnion as the certified bargaining agent of Respondent'semployees, such conduct, particularly when viewedagainstthe General Counsel's concession that Respondent did notengage inbad-faith bargaining prior to the lockout, isarguably just as consistent with a finding that it derivedfrom the fact that the lockout situation was already inbeing as with a finding that it mirrors some operativeconsiderations in effecting the lockout. And this is sonotwithstanding employee Edward Jahns' testimony that,on or about August 21, after a negotiating session betweenRespondent and the Union, Lindstrom said to Hill in theplant, in his presence, that "if we didn't get rid of MarilynKufahl and Willard David they would lock us out onSeptember 10th." Lindstrom denied making the abovestatement. It is noteworthy that Jahns was not certain ofthe date or the time of day when this occurred and couldnot recall what else was said by either Hill or Lindstrom. Inall these circumstances, including the fact that Jahns didnot impress me as a reliable witness, I do not credit thistestimony. I am therefore unable to conclude on the basisof the 8(a)(1) findings herein alone that the recordpreponderates in favor of a finding that the lockout wasillegally motivated.31The other contention as to illegal motivation is addressedto the consequences in terms of loss of unemploymentcompensation to some of Respondent's employees becauseRespondent recalled them from layoff status on eitherAugust 31 or September 1, about 2-1/2 weeks before thelockout, rather than allow them to remain in layoff statusand continue to receive unemployment compensation. Thiscontention carries the implication that the lockout wasalready planned and a certainty at the time these laid-offemployees were recalled, and that Respondent sought byrecalling them and then locking them out to impair theirfinancial situation and thereby lessen their support of theUnion during the lockout 32 The record establishes, in thisconnection, that themonth of August and most ofSeptember fell during Respondent's slow season; that, inAugust, some of these laid-off employees had been askedto, and did, take voluntary leave, subject to recall; thatthese laid-off employees were recalled while work was still31SeeUnited States Pipe & Foundry Co.,180 NLRB No. 61.32 Sixteen employees werein layoffstatusduring Augustout of a totalcomplement in excessof 80 productionand maintenanceemployees. Ofthese 16,13 returnedto work atthe instance of Respondenton August 31,and two returned on September 1, and one did not returnto work before thelockout,although requested to do soon September 8.33EmployeesEvelyn Arndt,Marian Giese,and Marlene Hinz gavemutually corroborative testimony to this effect, which Icredit.34 1 note, too, from the credibletestimonyof Kufahl that Lindstrom told665slow; that work continued to be slow until the time of thelockout,with the consequence that many of them weredoing their regular work only part of the time and dividingthe rest of their time between washing windows and walls,sweeping and cleaning in the plant proper and in the office,stacking barrels, and handling occasional assignments tothe shipping department; and that, on September 10,Lindstrom told employees in the plant that they would notget unemployment compensation if they were locked out,33notwithstanding the fact, admitted by him at the hearing,thatwhile he had made inquiries, he was not sure onSeptember 17, the day the lockout was announced, thatthiswas so.34 However, the foregoing must be appraisedagainst the following: (1) Respondent's explanation in itsbrief for its basic action in recalling its laid-off employeesdaring the slowseason, i.e., that "it did so in order to moveout the work in progress and to deplete its inventorypreparatoryto a strike"isnot so unreasonable as towarrant an inference of illegal motivation in this claimedbusiness judgment; (2) construing the record evidencemost favorably to the General Counsel, it establishes onlythat, at the time the above employees were recalled, thelockoutwas viewed by Respondent as an availablebargaining technique in the event no new contract wasconcluded with the Union by the end of the contractperiod; and (3) it is patent that Respondent could not haveforetold to a certainty what the decision of the WisconsinDepartment of Labor, Industry and Human Relationswould be on the issue of entitlement of its employees, iflocked out, to unemployment compensation.35 On balance,therefore, I am unable to find that this contention has beensustainedby the record.In sum, I conclude, and find, for the reasons indicatedabove, that the evidence with respect to the GeneralCounsel's above contentions, whether such contentions areconsidered separately or in combination, does not warranta finding that the lockout was illegally motivated.D.Conclusions as to the 8(a)(5) Allegations of theConsolidated Complaint, as AmendedIt follows from the findings immediately above that,contrary to the General Counsel, no violation of Section8(a)(5) of the Act can be predicated on the theory thatcontract negotiationswere interrupted by an illegallymotivated lockout. Accordingly, I conclude, and find, thatthe 8(a)(5) allegations of the consolidated complaint, asamended, have not been sustained by the record.36E.Findings of Fact and Conclusions as to the8(a)(3) Allegations in Continuing Operations Afterthe LockoutThere stillremains theGeneralCounsel's furtherher immediately after the lockout was announced that there would be nounemployment compensation paid.35This would,of course,involve a mixed question of law and fact andthe factual situation was still unfolding. Such a decision was rendered bythisDepartment on January22, 1971.In it, the locked-out employees werefound tobe ineligible for benefits during the lockout period.36 The General Counsel makes no contention herein that Respondentcontravened this sectionof the Actduring the bargaining that took placeduring the lockout and thereafter. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDcontention that,in continuing operations after the lockoutwith supervisors and nonunit personnel,Respondentviolated Section 8(a)(3) and(1) of the Act.In theAmericanShipbuildingCo.,case,37 the Supreme Court found noviolation of Section 8(a)(3) or 8(a)(1) in an employer'sconduct,after bargaining impasse,of temporarily shuttingdown his plant and laying off his employees for the solepurpose of bringing economic pressure in support of hislegitimate bargaining position.It left open,however, thesituation now under consideration,saying,"We intimateno view whatever as to the consequences which wouldfollow had the employer replaced his employees withpermanent replacementsor even temporary help"(emphasissupplied).More recently, the Board and the Court ofAppeals for the Seventh Circuit were confronted with t#i'sunresolved situation inInland TruckingCo. v. N.L.R.B.,440 F.2d 562(C.A. 7). There,separate employers, afterlocking out their respective union employees temporarily,utilized supervisory personnel and new employees to dothe work ordinarily done by these locked-out employees.At the time of this offensive lockout,negotiation of newcollective-bargaining agreements had allegedly reached animpasse and a strike was,as here,not imminent.The court,in enforcing the Board'sorder,said,in relevant part:We conclude that the bargaining lockout,which washeld in American Ship not to be inconsistent withprotected employee rights, does become so if theemployer does not shut down,but continues operationwith temporary replacements. Such lockout foreclosesthe employees'opportunity to earn without surrender-ing the corresponding opportunity of the employer. Itwould not merely pit the employer's ability to with-stand a shut down of its business against the employ-ees' ability to endure cessation of their jobs,but wouldpermit the employer to impose on his employees thepressure of being out of work while obtaining forhimself the returns of continued operation.Employeeswould be forced,at the initiative of the employer, notonly to forego their job earnings,but, in addition, towatch other workersenjoythe earning opportunitiesover which the locked out employees were endeavoringtobargain.Permitting an employer to impose thisadditional price on the protected right to collectivebargaining would,in our opinion, conflict with theintended scope and content of that right,as protectedin 29 U.S.C. Section 157.We conclude that a lockout in the circumstances at bar,accompanied by continued operation with replacementlabor,is,per se,an interferencewithprotectedemployee rights,and, accordingly,per se,an unfairlabor practice under Section 158(a)(I).The court held further,applying the tests enunciated by theSupreme CourtinN.L.R.B v. Great Dane Trailers,388U.S. 26,34, that this conduct was also violative of Section8(a)(3) because the lockouts plus the use of replacements tocontinue were"inherently destructive of protected rights,"and that even if the adverse effect of this discriminatoryconduct on employee rights were deemed "comparativelyslight" and antiunion motivation must be proved if theemployer has come forward with evidence of legitimateand substantial business justification for the conduct, thesame result would follow as "We do not find that the[employers] have come forth with evidence of legitimateand substantial business justification for their insistence oncontinued operation."Respondent takes the position, in its brief, that theInland Trucking Co.case is not applicable to the instantfact situation because (a) the lockout here was a defensivetactic rather than an offensive one; and (b) even if theabove case were arguably applicable, "it would be aninappropriate analogy as Respondent did not hire anyreplacements for the locked out employees," utilizing onlyitssupervisorsand nonumt personnel. Respondent'sargument is, however, misplaced. Thus, I have foundheretofore that, contrary to Respondent's contention, thelockout was an offensive rather than a defensive action.And further, it is patent from a reading of theInlandTrucking Co.case that the court, speaking in a contextwhere both supervisory and new employees were utilized tocontinue operations during the lockout, found unlawful theuse of "replacement labor," and made no distinction in thiscategory between the existing supervisory personnel andthe newly hired rank-and-file employees. Indeed, it wouldappear that, insofar as the locked-out employees areconcerned the employer's interference with their protectedemployee rights, of which the court spoke, is no less whenthe replacement labor during a lockout is supervisorypersonnel than when such labor is newly hired personnel ornonumt personnel. For, in either case, the vice, of whichthe court also spoke, would still maintain, viz, that "suchlockout forecloses the employees' opportunity to earnwithout surrendering the corresponding opportunity of theemployer," and thus permits an employer to impose thisadditionalpriceon the protected right to collectivebargaining, in conflict with the intended scope and contentof that right.38 Inall these circumstances, I conclude, andfind, that Respondent's continuance of operations duringthe lockout intruded on the Section 7 rights of its locked-out employees. It is, of course, clear, as already found, thatthe court, in enforcing the Board's decision in the abovecase held that "a lockout in the circumstances at bar,accompanied by continued operation with replacementlabor is,per se,an unfair labor practice" under Section8(a)(1)of the Act, and further that this conduct was"inherently destructive of protected rights" in violation ofSection 8(a)(3) of the Act. However, as the Board, in itsdecision, declined to hold, although urged to do so, thatsuch conduct isper seviolative of the Act, I shall alsoapply, in the alternative, the criterion invoked by the Boardin reaching its conclusions there that such conduct had anantiunionmotivation.39 In that connection, I note thatRespondent failed to show that therewas legitimate andsubstantial justification for this curtailment of the Section7 rights of its employees. As already indicated, there is37 380 U S 300, 318to the Union during the bargainingsubsequent to September17 and as to38As already found, most of the locked-out employees did thereafterwhich it claimedimpassereturn to work in December, without a contract, and on Respondent's39 SeeInsurance Agents International Union, AFL-CIO,119 NLRB 768.terms, which called for putting into effect some of the terms proposed by it WIRE PRODUCTS MANUFACTURING CORP.lacking here any convincing proof of any affirmative orovert act on the part of the Union which impelledRespondent's conduct of locking out its employees. AndRespondentmakes no claim of special situation injustification of its continuance of operations during thelockout, beyond alluding, in its brief, to its objective "tocontinue production in the absence of the normal pro-duction unit."While it is true that, at the time of thelockout,Respondent could expect an increase in itsbusiness in the months ahead because of its cyclical nature,there is no indication that this situation differed in any wayfrom that in 1968 when the parties were able to resolvetheir differences and reach an agreement as late as Octoberof that year without a work stoppage. And so far asappears, then, as in September 1970, Respondent had tocontend with the competition of the Merrill ManufacturingCompany, a firm engaged in a similar manufacturingbusiness in the same city. Nor can Respondent derive anycomfort from the fact that the 1968 contract had expiredand the Union was free to strike, since this is not such anunusual occurrence in collective bargaining as to justifydiscriminating against its employees by continuing tooperate the business after it had locked them out. Further,while it is also true that Respondent chose to continueoperations on a reduced basis during the lockout, thesignificant consideration is that it operated at all and notthat it made a business judgment to operate on a reducedbasis.Accordingly, I conclude, and find, in the alternative,in accord with the Board's decision in theInland TruckingCo. case, that the curtailment of the Section 7 rights of itsemployees through the continuance of operations duringthe lockout was illegally motivated. Moreover, such illegalmotivation is underscored by the unfair labor practices inviolation of Section 8(a)(1) found herein to have occurredon September 17 and thereafter.In sum, therefore, I conclude, and find, on the basis ofall the above and the record as a whole, that by employingand using supervisory employees and nonunit personnel asreplacements to perform the work of employees whom ithad locked out, Respondent interfered with, restrained,and coerced its employees in the exercise of their rightsunder the Act, in violation of Section 8(a)(1) of the Act,and discouraged membership in labor organizations bydiscriminating against these locked-out employees inrespect to their hire and tenure of employment, in violationof Section 8(a)(3) of the Act. It follows therefrom, and Ifind further, that, by such continued operation, Respon-dent rendered the lockout unlawful.40All dates hereinafter relative tothe terminationof Kufahl are in 1971,unless otherwise indicated41According to Kufahl, at that time, which she fixed at approximatelyFebruary 25, she had learned from the doctor attending her boys that theyhad infectious mononucleosis.42According to Zabawa, Kufahl was the only one on the day shift"reallytrained" to do the side ring job on the fan guards, whereas theyalready "had a good girl on the night shift doing that same particular job Infact,[they] had a few." Notwithstanding the above, also according toZabawa, he told Hill that he would notstand inthe way if there was someway the night foreman could work matters out. The night foreman,according to Hill, indicated that they did not know where to put her.43The fact that Kufahl wasin theplant on February 26 in order to pickup her paycheck and then inquired from Marnholz whether Hill hadmentionedanything to him about her working nights, and the further factF.Findingsof Fact andConclusions as to the'8(a)(3) and(1)Allegations with Respect toMarilynKufahl6671.The events preceding Kufahl's separationKufahl started her employment a little more than 3 yearsbefore her termination on March 4, 1971. For the first 5 or6 months she worked at a variety of jobs; thereafter sheworked in the welding department on the day shift. Sincethe early summer of 1969 and at all times material, Peetershas been Kufahl's foreman. On September 15, 1969, andagain on January 12, 1970, Kufahl received merit raises of5 cents an hour. It was conceded by Production ManagerZa iawa that Kufahl was "very apt" and "very good" atwelding side rings, which was the last operation on the fanguards manufactured by Respondent. Although he main-tained that she was "sporadic" on other jobs, i.e., "somejobs doing good some jobs doing poor," it is clear from histestimony that she worked on side rings most of the time.From Monday, February 22, 1971, until March 4, 1971, theday40 of her termination, Kufahl did not report for work.On the former date, Kufahl called the plant and notifiedRespondent that she would be off a couple of days becauseher two boys, who were 8 and 10 years old, respectively,were ill. A few days later, Kufahl called the plant again41and spoke with Works Manager Hill. She apprised him ofthe nature of her sons'illnessand that they required bedrestand extensive care, and asked him for a transfertemporarily to the night shift so that she could be withthem during the day. Hill indicated that he would look intothematter and let her know. Thereafter, Hill spoke toZabawa and to Marnholz and Puhl, the night-shiftsupervisors. The upshot of these discussions, according toHill, was a decision by management that because employeeGloria Newman, who was then on leave of absence, wouldbe returning on March 8 to her welding job on the nightshift,they had no place for Kufahl on that shift;42Newman's date of return was in fact, March 8, about 2weeks afterKufahl's transfer request.Hilldidnotthereafter advise Kufahl of this decision.43 However, onMarch 2, 2 days before her termination, Zabawa tele-phoned her at her home and told her that there was noopening for her on the night shift.44 Whereupon, Kufahlasked for an indefinite leave of absence,45 telling Zabawawhat she had already told Hill about the situationconfronting her because of the sickness of her two sons. Tothis,Zabawa's answer admittedly was that Respondent"gave no leave of absence for illness in the family, onlythatHill learned of this visit by Kufahl, in no waymitigate Hill's failure tocommunicatedirectlywithKufahl, particularlysinceHill testified thatmanagement's decisionon February 26 notto transferKufahl was neverrelayed to Marnholz44Hill testified at first,on cross-examination,thathe never instructedZabawa to call Kufahl on the telephone,but thathe did tell Zabawa tomention itto her, however, whenpressed on the latterby counselimmediatelythereafter, he answeredthathe could notrecall having done soIn these circumstances, I find that this testimonydoes not militate againstmy finding heretofore that, althoughHill promised to getin touch withKufahl concerning her request for a transfer, he never did so, and I findfurther that he never instructed Zabawa to do so for him.45Kufahl so testified Although Zabawatestifiedthat she askedfor "4 to6 weeks"leave, I do not credithim for the reasons indicated immediatelybelow. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonal illness or a death in the family"; and that shewould have to be back at work the following day, March 3.According to Zabawa, the reason for his telephone calltoKufahl was that Respondent was running into "atremendous amount of difficulty" with production onMonday, March 1, and on Tuesday, March 2, becausethere werenineand seven employees, respectively,missingfrom work, counting both shifts. The record shows that, ofthese, five were from the day shift on March 1, and threewere from the day shift on March 2; and further thatamong those absent on each of these days was VioletCulbert,who was on leave of absence due to personalillness.It is not apparent from the record which of theseabsenteeswere welders, like Kufahl, and which were pressdepartment employees or toolroom employees or shippingdepartment employees etc. In all these circumstances,-andas Zabawa did not impressme as areliable witness, I findthat the record does not preponderate in favor of a findingthatRespondent was confronted with an urgent pro-duction problem involving welders on March 2. In anyevent,when Kufahl indicated that she could not complywith his order to report on March 3, it was agreed that shewould be given additional time so that she could try to geta babysitter for the boys. According to Kufahl, Zabawathen said that he would allow her until Thursday, March 4,to return to work and that if she had any more problems toletRespondent know. According to Zabawa's differingversion, Kufahl asked, "does that mean if I do not come inThursday I'm fired?", and he replied "that's right and .. .irregardless of whether you come back to work or not Iwant to hear from you before Thursday, and you can eithertalk to myself or Mr. Hill." Although Kufahl did not get intouch with either Zabawa or Hill before Thursday, it isunnecessary to decide whether Zabawa did, in fact, imposesuch a condition upon Kufahl. As found hereinafter,Kufahl was terminated by Hill on Thursday mormng,when he learned that she had not yet reported to work and,so far as appears, without regard to whether she had failedto call in the day before that she would not be thereThursday. In this connection, the record shows thefollowing: Kufahl testified that she did not come to workat all on that day for the claimed reason that the babysitterfor whom she had arranged on March 3 did not report onthe morning of March 4 as per arrangements. Her startingtimewould have been 7 a.m., and about 7:15 a.m.,according to Hill, he learned from Zabawa that Kufahl hadnot reported for work, and thereupon, without havingdiscussed this course of action with anyone, took hertimecard and wrote the word "quit" across it. Shortlythereafter,Kufahl telephoned Zabawa46 at the plant. It isher testimony that she advised him that she would notreport for her work that morning because she did not havea babysitter and that she "would have to run an ad or lookfor somebody else"; that he answered, "I'm sorry youweren'there at 7 o'clock, you're all through"; that shepointed to the fact that she had called to explain why; thathe rejoined with, "it doesn't make any difference, youweren't here at seven"; that she thereupon inquiredwhether her record would show that she had been fired;and that Zabawa then left the telephone and, upon hisreturn, told her, "that's right, you're all through." Hereagain, Zabawa gave a differing version of the telephonecall.Thus, according to him, Kufahl called him between7:45 and 8 a.m. to tell him that she had not gotten ababysitter and might get one by Monday. He remonstratedwith her for not telling him this at 4:30 p.m. on Wednesdaywhen, as he said, she was in the plant and no more than 10feet from the office. Her response was that he did not tellher that she was supposed to call, but he said that he hadtold her. At this point, Hill came into the office and heinterrupted the conversation with Kufahl and "explainedthe situation to [Hill ]." He then resumed his conversationwith Kufahl, telling her that she could not have more time.Whereupon, she asked whether that meant that she wasfired.He again interrupted the conversation to talk to Hilland then told her that he was sorry. Notwithstanding thedifferences in their versions, it suffices here to find thatboth Kufahl and Zabawa gave mutually corroboratingtestimony, in substance, that Kufahl's request for moretime to get a babysitter was denied and that Hill refused,after being advised by Zabawa of her request, to reconsiderhis prior action that morning effecting her termination. It isnoteworthy, in this latter connection, that Zabawa admit-ted that he had never disciplined an employee for notcoming in to work and calling at 8 o'clock to say that hewas not coming in, when the starting time was 7 o'clock;and that some employees have called in 3 or 4 hours aftertheirreporting time with such news without beingdisciplined therefor. Accordingly, I find further that Hillacted precipitately on Thursday morning in effecting hertermination about 15 minutes after starting time.Respondent takes the position that Kufahl quit heremployment on March 4, and that, even assuming that sheis found to have been discharged, her discharge was forcause in that, as stated in its brief, it carried her for nearly2 weeks while allowing her to try to work out her personalaffairs, and "faced with ever increasing stalling" by herexercised its rights to terminate her. The General Counselcontends, in effect, that the claimed stalling by Kufahl wasa pretext to mask her discharge because of her unionactivity. I shall now proceed to consider the validity of thereasons urged in support of these respective positions.However, I shall do so in the frame of reference of adischarge rather than a quit, for I find no warrant, uponthis record, for concluding that Kufahl quit her job.Indeed, it is neither contended, nor is there any recordevidence that Kufahl ever said or implied that she wasquitting or would quit. Further, her conduct of seeking aleave of absence and of agreeing, when that was notforthcoming, to try to get a babysitter so that she couldcome to work is incompatible with any intention on herpart to quit. In these circumstances, it follows, and I find,that by writing "quit" across Kufahl's timecard when shefailed to appear for work by 7:15 a.m. on Thursday, March4,Hill effected her discharge.46Kufahl placed the time as about 7 20 a in and explained that she wasa in.However, I find it unnecessary to, and do not, in view of my otherunable to call earlier because she had an eight-party telephone line and thefindings and conclusions herein, resolve this testimonial conflict.linewas tied up before then Zabawa places the time as between 7 45 and 8 WIRE PRODUCTSMANUFACTURINGCORP.6692.Kufahl's union activityI have heretofore found that Kufahl was a member of theUnion, a member of the union shop committee which metevery other Monday with representatives of Respondenton employee grievances, and a member of the unionbargaining committee, serving in the latter capacity eversince the beginning of negotiations on May 6, 1970, for anew contract. The record also shows that in May or June1970, Kufahl was elected shop chairman by the employees.It is, of course, clear that, by reason of her active role in theUnion, Kufahl was in frequent contact with Respondent'sofficers, supervisors, and negotiators on union matters.3.Statements and conduct attributed to membersofmanagement allegedly deriving from Kufahl'sactive role in the Uniona.According to employee Elaine Rice, about the thirdweek of the lockout, she and her husband,also anemployee, stopped at the Bridge Tavern, which is on theway to Gleason, Wisconsin, and saw Foreman Zastrowand his wife there. The Rices and Zastrows have had agood social relationship, exchanging visits to their respec-tivehomes frequently, going out socially onmanyoccasions, and, in addition, Zastrow is godfather to theRices' little daughter. During the exchange which ensuedbetween the Zastrows and the Rices the discussion turnedto the picketing by the Union at the plant. According toElaine Rice, Zastrow then remarked that "he was reallysurprised how nice Marilyn Kufahl acted . . . she wasreally reasonable, because her and Roy Nichols hadfollowed a truck down to Wausau and they had got outwith their signs and when the Company, wherever thetruck went, asked them to leave . . . they got in the car,put their signs back in there and they left." However, alsoaccording to Elaine Rice, he continued with, "but . . . Ican tell you one thing, she's going to be the first one to gowhen we get back to work"; and added further that hewanted to get rid of Elva Prentiss and Violet Culbertbecause of their conduct on the picket line. Zastrowacknowledged having a conversation with the Rices duringthe lockout in regard to Kufahl and saying that he wassurprised, when he took a truck out, that Kufahl did notstand in front of it; and as to Culbert and Prentiss, heacknowledged saying that they had been guilty of suchconduct.However, he specifically denied saying thatKufahl was going to be the first one to go after the lockout.I am satisfied, from my observation of Zastrow and ElaineRice on the witness stand, that she testified moreforthrightly as to this episode. In view of this and Zastrow'scorroboration in part of her testimony, I credit her, and Iconclude, and find, that Zastrow made the remarks whichshe attributed to him. Further, granting, without deciding,asRespondent in effect contends that, because theseremarks, if made, were made during a social visit, theywere not coercive, it nevertheless does not militateagainsttheirmateriality on the issue of motivation in respect to thedischarge of Kufahl, and I so find.b.The record shows that on November 13, 1970,Zabawa made a telephone call to Kufahl at her homeunder the following circumstances: On that day, a cow,belonging to Zabawa and which he kept on his farm, hadbeen mutilated. His wife had seen a car drive by the farm acouple of hours before she found the dead animal. Shetelephoned him and described the car and the individual inthe car to him. Thereafter, his wife and he drove by thehouse of this individual, who was an employee ofRespondent, and his wife recognized the car. He thereuponcommunicated with Kufahl. According to Kufahl, Zabawatold her that he had just had a $300 heifer shot, that shewould have to control the union members better than this,and that he would find out who killedhis animal. It isfurther apparent from the testimony of both Kufahl andZabawa that the conversation became heated thereafter.According to Kufahl, Zabawa called her an unhealthyperson to have in the shop; spoke of her efficiency beingdown; and that when she returned to work she would beone of the first ones out of the door; and told her that hedid not like her and never had, and that, as to the latter,she replied that the feeling was mutual. In regard to theabove, Zabawa admitted making the remark to Kufahl thathe did not like her, and that she responded in kind, but hecould not recollect saying she was an unhealthy person. Asto the dislike he expressed for her, Zabawa indicated thathis remark was preceded by an exchange between Kufahland him in which he commented that there have beeninstances of cars damaged and tires flattened, that herreply was that the individuals owning the cars probablyhad caused the damage themselves, and that he rejoinedwith, "the next thing you'll be telling me is that I shot myown cow." He denied, however, that he threatened to fireKufahl or told her that after she got back to work shewould be the first to go. It is apparent from all theforegoing that, during the telephone conversation, Zabawagot little satisfaction fromKufahl with regard to thecomplaint about the loss of his cow and with respect to hisstrong implication that a member of the Union must havedone it; and that, in consequence, he resorted toadhominemremarks. In this connection, I note that whileZabawa admitted telling Kufahl that he did not like her, hewas unable to recall whether he also called her anunhealthy person. Yet, the logic and probabilities of thesituation, plus the fact that Kufahl impressed me as a morereliablewitness than Zabawa, indicate, and I find, thatZabawa went beyond expressing his dislike for Kufahl.Accordingly, I find that Kufahl gave a more accurateaccount of this episode than did Zabawa, and find furtherthat Zabawa made the remarks attributed to him above byKufahl.47c.It is not disputed that on December 16, 1970, aboutthe third day after Kufahl returned to work following thelockout, Peelers told her that her past practice of going fora cup of coffee immediately after she punched hertimecard at 7 a.m., and of thereafter drinking it at her placeofwork would have to stop.48 However, Kufahl's andPeelers' testimony differs as to the balance of their47The record shows that about a month after the end of the lockout, i.e.,getting along witheachother in their dealingson work-relatedmatters.sometime in January 1971, Zabawa approached Kufahl at work and made a48Kufahl testified, without contradiction, that she had done this daily,plea to her not to let their past personal differences interfere with theirwithout objection, before the lockout. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation dunng this episode. According to Kufahl,when Peeters told her to stop this practice, she askedwhether Peeters was taking coffee privileges away from allthe employees; at this, he became "real angry" and said,"I'm telling you, you come to work at seven o'clock in themorning, you go to your machine and you stay there untilthe 9:30 buzzer blows, you do not leave your machine toget a cup' of coffee. Don Zabawa has been on my backevery day since you've been back, and I'm sick of it."Peeters,on the other hand, denied that he said thatZabawa had been on his back ever since Kufahl cameback, adding that he was the one who approached Zabawaand told him about being fed up with Kufahl's coffeebreakroutine, as a result of which Zabawa approved of hisspeaking to Kufahl about it. In the above connection, Inote that Peeters failed to deny Kufahl's testimony that, 10minutes after this episode, employee Helen Schultz, whoworked across the aisle, left her work to get a cup of coffee,but Peeters, who was present, said nothing about it; andthatother employees have since done the same whilePeeters was present, without reprimand. In view of this, Icredit Kufahl, and find, that, as she testified, Peeters tookaway her coffee privileges on that day, while allowing otheremployees to enjoy such privileges. And I find further that,even granting that, as Peeters testified, he acted on his own,aftergettingclearance from Zabawa, rather than inresponse to pressure by Zabawa, this episode neverthelessconstitutes disparate treatment by management of Kufahlafter her return to work following the lockout.d.On February 15, about 2 months after the episodeimmediately above, Respondent issued a warning slip toKufahl under the signature of Peeters, her foreman. Thelegend on the slip read: "Cohering49 (sic) employeesduring working hours." Peeters testified, in this connection,that he learned of this conduct by Kufahl while he was in atavern; at that time, employees Bob Gremler and DennisSchroeder informed him that Kufahl had told them thatthey would lose their jobs if they did not join the Union.He testified further that Kufahl was called into the officeby Zabawa subsequently and questioned about this, in hispresence; that Kufahl denied talking to these two employ-eesduringworking hours, at first, but, upon beingconfronted by Gremler and Schroeder, who were called tothe office and attributed the above remarks to her, sheadmitted that she had done so. I note, however, thatSchroeder, who was called as a witness by Respondent,50testified that he could recall only that the "conversations[with Kufahl] were about the Union, when [he] would joinor if [he] would loin . . ."; that his response would be thathe did not know; that this happened "maybe 5 or 10 timesa week," but that he "couldn't really tell over how manyweeks"; that he asked Peeters about it because he did notknow what to do about the Union; and that he was in theofficewith Zabawa, Peeters, and Kufahl when Kufahladmitted talking to him about the Union dunng workinghours.With respect to the above, Kufahl denied evertelling employees that, if they did not join the Union, theywould lose their jobs when a new contract was signed; andfurther denied asking employees on the job to join theUnion.While she admitted discussing the Union withGremler, she said she did so only during the latter's firstfew days at work, in response to questions by him whilethey were working on a job together, but that she did noturge him to join the Union at those times. And as toSchroeder, she admitted that, after the locked-out employ-ees returned to work, she talked to him about the lockoutduring breaktime and told him that it was to everybody'sadvantage to have the Union behind him; and thatSchroeder asked some questions and she answered them.Also according to Kufahl, at the time she was given thewarning slip by Zabawa, she denied that she had beentalking to the new employees during working hours aboutjoining the Union, but Zabawa replied that she had, thatthiswas her second warning,51 and that if she committedany further infraction of the rules she would be dischargedwithout any further warning.It isapparent from all the foregoing, and I find, thatSchroeder's testimony falls short of establishing thatKufahlmade any coercive remarks to him; and, ifbelieved, it establishes only thatKufahl asked himfrequently dunng working hours about joining the Union;and that, in his presence, during themeeting inthe officeon February 15, Kufahl was asked about whether she hadtalked to him about joining the Union during workinghours and she admitted doing so. In these circumstances, Iam unable to find that the record preponderates in favor ofa finding that either Schroeder or Gremler ever toldPeeters that Kufahl threatened them with discharge if theydidnot join the Union, or that, when Kufahl wasconfronted by them during the meeting on February 15 inthe office, she admitted having made such remarks tothem. It follows, therefore, and I find, that evengrantingthat Respondent had reports from employees that Kufahlwas talking to them, during working hours, about joiningtheUnion, there is no warrant on this record for itsissuance of a warning slip to her on February 15 forcoercing employees during working hours.e.Ihave heretofore found the following, in substance:On approximately February 25, Kufahl apprised Hill of thenature of the illness of her two sons and their need for bedrest and extensive care and asked him for a temporarytransfer to the night shift so that she could be with themduring the day. Hill thereafter consulted with Zabawa,Marnholz, and Puhl and, according to Hill, it was decidedthat, because employee Gloria Newman, who was then ona leave of absence, would be returning on March 8 to herwelding job on the night shift, they had no place for her onthat shift. The denial of Kufahl's request for transfer wascommunicated to her on March 2 by Zabawa. It isnoteworthy, however, that, contemporaneously with Ku-fahl's request for a transfer to the night shift from the dayshift,Newman, who was also a welder,was seeking atransfer from the night shift to the day shift.In thisconnection, there is testimony by Newman that (1) shemade such a request three times of Hill; i.e., on February 8and 18 and March 2; (2) that Hill denied her request eachtime, claiming that "with all the asking everybody that hadseniority ahead of [her], and everything, it would just be49 It is agreed that the word "coercing" was intended50Gremler did not testify in this proceeding51The recordshows that Kufah[received her first warning in June 1970for not meeting production standards during May 1970. WIRE PRODUCTSMANUFACTURINGCORP.671too complicated a procedure for [her] to switch on days";(3) that, on the last mentioned date, she arranged to comeback on the night shift on March 8; and (4) that, afterworking on the night shift on March 8 and 9, she askedHill again to allow her to transfer,was againrefused, andquit.Although Hill testified that Newman asked for atransfer to the day shift for the first time on March 9, histestimony in this regard did not have the ring of truth,whereas Newman's testimony did. Accordingly, I credither version. It is thus apparent that had Respondentwished to take advantage of the coincidence of Kufahl'srequest for a transfer to the night shift at the very time thatNewman was seeking a transfer in the other direction, itcould have accommodated both Kufahl and Newman.However, the fact that it did not do so does not warrant afinding adverse to Respondent, particularly in view of thestipulation of the parties herein that, between September of1969 and early 1971, there were several occasions on whichrequestsfor transfers from one shift to another weredenied.f.Ihave found heretofore that, upon learning fromZabawa that her request for a transfer had been denied,Kufahl asked for an indefinite leave of absence; andfurther that Zabawa admittedly told her that Respondent"gave no leave of absence for illness in the family, onlypersonal illnessor a death in the family." In view of theseriousnature of the conversation between Zabawa andKufahl at that time, and in view of their past differences, Iam unable to credit Zabawa's testimony, during cross-examination, that he "meant it in a joking manner." Ratherdoes it appear, and I find, that he was invoking a rulewhich had, so far as the record shows, never been appliedbefore by management. In this connection, the recordrevealsthat employee Steve Bandioli was granted a 2-month leave of absence by Respondent in 1967, during hisfirst year of employment, in order to go on a vacation triptoEurope. And it shows further that employee SandraFinnegan asked Puhl, her foreman on the night shift, for a2-week leave of absence in August 1970, because 'hermother had come home from the hospital and she wantedto take care of her; that her request was granted; and thather leave was thereafter extended for another week by Puhlat her request.While it is true that she had been requestedearly in August to take a voluntary leave of absence,52 it isalso true that she refused -to do so at that time, indicatingthat when her mother came home from the hospital shewould then apply for a leave of absence. Further, thatFinnegan was on leave of absence rather than in voluntarylayoff status during her absence from work finds support inthe omission of her name from Respondent's listof all thelaid-off employees during August, which is in evidence asGeneral Counsel's Exhibit 11. I note, too, that althoughPuhl did not dispute Finnegan's testimony as to the reasonfor her request for a leave of absence, he insisted that oneof the reasons that he took into consideration in connec-tion with her request was that "she was going to try toprotect some man who needed a job more than she did."However, even granting that this was so, the fact remainsthat the reason behind Finnegan's request for a leave ofabsence was illness in her family, the same reason given byKufahl to Zabawa herein, and that this reason was anoperative factor in Puhl's granting her request. In thesecircumstances, I am satisfied, and find, that Respondent'sdenial of a leave of absence to Kufahl on the groundsstated to her by Zabawa, constituted disparate treatment.And this is so notwithstanding the testimony by Hill thathe refused employee Willamina Grier Stano's request for aleave of absence due to the fact that she was havingpersonal problems at home with her husband, becausethere, unlike in the case of Kufahl, the validity of thereason for the request was questioned by management.4.Respondent's claim of substantial absenteeismby KufahlThe record discloses that Kufahl had a substantialabsentee record. Thus, Respondent's Exhibit 2, in evidence,shows that in each month since January 1970, up toMarch 1971, Kufahl was off from work either for a day ordays at a time, or for part of a day, or for part of an hour.However, it is clear, and I find, from the admission ofZabawa that her record of absences was not an operativefactor in her termination. In this connection, Zabawatestified that he wanted Kufahl back to work on March 4,1971, notwithstanding her record of absences and that,when he told her that she was through, it had nothing to dowith these absences.5.Concluding findings as to the termination ofKufahlAs I have heretofore rejected Respondent's contentionthatKufahl quit her employment on March 4, thereremains for consideration Respondent's alternative conten-tion that she was discharged for cause. As already noted, insupport of its position, Respondentasserts,in its brief, thatitcarried Kufahl for 2 weeks while allowing her to try towork out her personal affairs, and "faced with everincreasing stalling" by her, exercised its right to terminateher.However, while it is true that Kufahl had a substantialrecord of absences since January 1970, the record fails toestablish that these absences were not forbona fidereasons.And with particular reference to the 2 weeks before herdischarge, there is uncontradicted testimony by Kufahlthat her two sons were seriously ill during that period andthat the need to care for them during the day prompted herto ask for a transfer to the night shift, and, failing that, toseek a leave of absence. Such conduct, particularly in lightof the fact that Respondent did not dispute Kufahl's claimthat her sons were seriously ill and needed such care, canhardly be termed stalling. Furthermore, Zabawa admittedat the hearing that Kufahl's prior absences were not anoperative factor in her discharge. Nor can I find thatKufahl's failure to comply with Zabawa's claimed instruc-tions to her on March 2 to call him before March 4 to tellhim whether or not she would report to work on that dateconstituted stalling in the light of her credible testimonythat, as of March 3, she had no problems because she thenhad a commitment from a babysitter to take care of her12As heretofore found, Respondent was asking employees duringAugust to take voluntary leaves of absence as business was slow 672DECISIONSOF NATIONALLABOR RELATIONS BOARDchildren beginning on March 4, but that the babysitterdisregarded prior arrangements and did not appear onMarch 4. Moreover, even assuming contrary to thisfinding, that Kufahl was stalling between March 2 and 4, itisapparent from the record that this stalling was not anoperative factor in her termination. Thus, the record showsthat Hill was the one who effected her discharge and thathe did so, without discussing his course of action withanyone, on March 4, shortly after 7:15 a.m., upon learningthat Kufahl, whose scheduled starting time was 7 a.m., hadnot yet reported for work. Significantly, too, Hill thennoted on her timecard that she had quit and not that shewas being discharged for stalling. It is thus apparent, and Ifind, that the aforesaid reason for her termination has notbeen sustained by the record and that the reason lieselsewhere.Ihave heretofore found,inter alia,(1) that Kufahl wasactive in the Union throughout her tenure of employment,serving on its shop committee and its bargaining commit-tee, and asshop chairman; (2) that Respondent was awareof her being in the forefront of the Union's activities; (3)that, in October 1970, during the third week of the lockout,Foreman Zastrow told the Rices that "[Kufahl] is going tobe the first one to go when we get back to work"; (4) that,about November 13, 1970, Zabawa told Kufahl that, whenshe returned to work, she would be one of the first ones outof the door; (5) that, on December 16, 1970, about thethird day after her return to work following the lockout,Foreman Peeters, her foreman, singled her out for criticismfor going for coffee at the start of the shift and took awaythat privilege, while allowing other employees to continuedoing so; (6) that, on February 15, 1971, Respondentissued a warning slip to her for coercing employees duringworking hours, without warrant therefor; (7) that Respon-dent's denial of her request on or about February 25, 1971,for leave of absence because of the illness of her two sonsconstituted disparate treatment when viewed against thebackground of its having granted a leave of absence toemployee Finnegan prior to the lockout because of theillness of her mother; and (8) that Hill acted precipitatelyin marking her card "quit" on March 4, 1971, because shewas not yet at work 15 minutes after her scheduled startingtime, and that this is reflected by the testimony of Zabawathat Respondent has never disciplined an employee for notcoming in to work and calling at 8 o'clock, as Kufahl didthat day, to say that she was not coming in, when thestarting timewas 7 o'clock, and further that someemployees have called in 3 or 4 hours after their reportingtime without being disciplined therefor. In view of theforegoing, and in view of the union animus implicit in myother findings herein of violations of Section 8(a)(1) and(3) of the Act by Respondent, I infer, and find further, thatthe reason assigned by Respondent for Kufahl's termina-tion was a pretext to mask her discharge because of herunion activity. Finally, I conclude, and find, that bydischarging her, Respondent violated Section 8(a)(3) and(1) of the Act.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer, as defined in Section2(2) of the Act, engaged incommercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the following conduct duringa bargaininglockoutwhich interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed inSection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within themeaning ofSection 8(a)(1) of the Act:(a)Telling an employee that, if the local plant unioncommittee repudiated its grand lodge representative, whowas its chief negotiator, the local plant union committeecould negotiate its own contract.(b) Telling an employee that it would not bargain withtheUnion until the employees selected another unioncommittee,albeitit did thereafter bargain.(c) Telling employees that they could get back to work ifthey repudiated the Union and its Grand Lodge represent-ative.(d)Urging employees to reject the Union in favor of asmaller union, also affiliated with the AFL-CIO.(e)Threatening to move the plant to another city if thelocked-out employees did not return to work.(f)Employing and utilizing its supervisory employeesand nonunit personnel as temporary replacements toperform the work of locked-out employees of its pro-duction and maintenance unit.4.By the foregoing conduct described in paragraph3(f),Respondent has discouraged -membership in labororganizationsby discriminatingagainst itslocked-outemployees in regard to their hire and tenure of employ-ment, in violation of Section 8(a)(3) of the Act.5.By discharging Marilyn Kufahl on March 4, 1971,because she engaged in union activity protected by the Act,Respondent has also discriminated in regard to the hireand tenure of employment of its employees, in violation ofSection 8(a)(3) and (1) of the Act.6.Respondent has not violated the Act in any otherrespect alleged in the consolidated complaint, as amended,but not found herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therefrom and that a broad order issue designed toprotect its employees.Having found that Respondent illegally discriminatedagainst its employees with respect to their hire and tenureof employment during a bargaining lockout, which wasvalid at its inception, by employing and utilizing, after thelockout began on September 18, 1970, supervisory andnonunit employees as temporary replacements to performthework of its locked-out unit employees, and havingfurther found that Respondent terminated the lockout andunconditionally offered to all locked-out employees fullreinstatement to their former positions commencing with WIRE PRODUCTS MANUFACTURING CORP.December 9, 1970, I shall further recommend that it makewhole all itslocked-out employees, whether theyreturnedor not after the lockout, for any loss of earnings or otherbenefits theymay have suffered by reason of thediscrimination against them during the lockout period, lessinterim earnings, and in a manner consistent with Boardpolicy as prescribed inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Having found, too, that Respondent violated Section8(a)(3) and, (1) of the Act by discharging Marilyn Kufahl, Ishall recommend affirmatively that Respondent offer herimmediate and full reinstatement to her former job or, if673that job no longer exists, to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for anyloss of earningsshemay have suffered as a result of the discriminationagainst her by payment to her of a sum of money equal tothat which she would have earnedas wagesfrom the dateon which she was available for work after the discrimina-tion on March 4, 1971,53 to the date of Respondent's offerof reinstatement, less her net earnings during such period,with backpay and interest thereon to be computed inaccordance with Board policy as prescribed in the casesmentioned in the prior paragraph.[Recommended Order omitted from publication.]53 Such availability date can be determined at the compliance stage ofthis proceeding.